20-11563-scc        Doc 1400         Filed 07/08/21 Entered 07/08/21 22:34:23                         Main Document
                                                 Pg 1 of 61



THIS OBJECTION SEEKS TO RECLASSIFY CERTAIN FILED PROOFS OF CLAIM.
PARTIES RECEIVING THIS NOTICE OF THE DEBTORS’ FIFTEENTH OMNIBUS
CLAIMS OBJECTION TO PROOFS OF CLAIM SHOULD REVIEW THE OMNIBUS
OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE
OMNIBUS OBJECTION AND/OR THE EXHIBIT(S) AND SCHEDULE(S) ATTACHED
THERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS THEIR
CLAIM(S).

IF YOU HAVE QUESTIONS, PLEASE CONTACT GRUPO AEROMÉXICO’S COUNSEL,
DAVIS POLK & WARDWELL LLP, AT aeromexicoclaims@dpw.com, RICHARD J.
STEINBERG (richard.steinberg@davispolk.com or +1-212-450-4362), OR ERIK P.
JERRARD (+1-212-450-4769).


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



         NOTICE OF HEARING ON DEBTORS’ FIFTEENTH OMNIBUS CLAIMS
          OBJECTION TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         PLEASE TAKE NOTICE that, on July 8, 2021, Grupo Aeroméxico, S.A.B. de C.V.

(“Grupo Aeroméxico”) and its affiliates that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) filed their Fifteenth Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”) with the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

         The Objection is annexed hereto as Exhibit A. The Objection requests that the Bankruptcy


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
20-11563-scc       Doc 1400         Filed 07/08/21 Entered 07/08/21 22:34:23                      Main Document
                                                Pg 2 of 61



Court reclassify one or more of your Claims2 listed on Schedule 1 to Exhibit 1 of the Objection

annexed hereto on the grounds that such Claims have been filed against the wrong Debtor.

        PLEASE TAKE FURTHER NOTICE that the Court-Ordered Omnibus Claims Hearing

Procedures [ECF No. 904] (the “Omnibus Claims Hearing Procedures”), annexed hereto as

Exhibit B, apply and govern the Objection to your Proof(s) of Claim. The Omnibus Claims Hearing

Procedures provide for certain mandatory actions by a claimant within certain time periods.

Therefore, please review the Omnibus Claims Hearing Procedures carefully. Failure to comply with

the Omnibus Claims Hearing Procedures may result in the reclassification of a Proof of Claim

without further notice to a claimant.

        If you do NOT oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1

of the Objection, then you do NOT need to file a written response to the Objection and you do NOT

need to appear at the hearing.

        If you DO oppose the reclassification of your Claim(s) listed on Schedule 1 to Exhibit 1 of

the Objection, then you MUST file with the Bankruptcy Court and serve on the parties listed below a

written response to the Objection (a “Response”) so that it is received on or before August 9, 2021,

at 4:00 p.m. (prevailing Eastern Time) (the “Response Deadline”).

        Your Response, if any, must contain at a minimum the following: (i) a caption setting forth

the name of the Bankruptcy Court, the names of the Debtors, the case number, and title of the

Objection to which the response is directed; (ii) the name of the claimant and description of the basis

for the amount of the Claim; (iii) a concise statement setting forth the reasons why the Claim should

not be reclassified for the reasons set forth in the Objection, including, but not limited to, the specific

factual and legal bases upon which you will rely in opposing the Objection; (iv) all documentation or
2
        Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
        Objection.



                                                          2
20-11563-scc     Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                           Pg 3 of 61



other evidence of the Claim, to the extent not included with the Proof of Claim previously filed with

the Bankruptcy Court, upon which you will rely in opposing the Objection; (v) the address(es) to

which the Debtors must return any reply to your Response, if different from that presented in the

Proof of Claim; and (vi) the name, address, and telephone number of the person (which may be you

or your legal representative) possessing ultimate authority to reconcile, settle, or otherwise resolve

the Claim on your behalf.

       The Bankruptcy Court will consider a Response only if the Response is timely filed, served,

and received. A Response will be deemed timely filed, served, and received only if prior to the

Response Deadline, the Response is (a) filed electronically with the Bankruptcy Court on the docket

of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC), in accordance with the

Bankruptcy Court’s General Order M-399 (available on the Bankruptcy Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Bankruptcy Court’s electronic case filing

system, (b) sent to the chambers of the Honorable Judge Shelley C. Chapman, United States

Bankruptcy Court, One Bowling Green, New York, New York 10004; and (c) served (via email or

otherwise) so as to be actually received on or before the Response Deadline upon (i) Davis Polk &

Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Timothy Graulich

(timothy.graulich@davispolk.com), Stephen D. Piraino (stephen.piraino@davispolk.com), Erik P.

Jerrard (erik.jerrard@davispolk.com), and Richard J. Steinberg (richard.steinberg@davispolk.com)),

counsel to the Debtors; and (iii) Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,

New York 10019 (Attn: Brett H. Miller (bmiller@willkie.com), Todd M. Goren

(tgoren@willkie.com), Craig Damast (cdamast@willkie.com), and Debra M. Sinclair

(dsinclair@willkie.com)), counsel to the Official Committee of Unsecured Creditors appointed in

these cases.



                                                  3
20-11563-scc     Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23                Main Document
                                           Pg 4 of 61



       Except as otherwise permitted under the Omnibus Claims Hearing Procedures, a hearing (the

“Hearing”) will be held on August 12, 2021, at 10:00 a.m. (prevailing Eastern Time), to consider

the Objection. The Hearing will be held in the United States Bankruptcy Court for the Southern

District of New York. If you file a written Response to the Objection, you should plan to appear at

the Hearing. The Debtors, however, reserve the right to continue the Hearing on the Objection with

respect to your claim(s). If the Debtors do continue the Hearing with respect to your Claim(s), then

the Hearing will be held at a later date. If the Debtors do not continue the Hearing with respect to

your Claim(s), then the Hearing on the Objection will be conducted on the above date.

       The Debtors have the right to further object to your Claim(s) listed on Schedule 1 to

Exhibit 1 of the Proposed Order (or to any other Claims you may have filed) at a later date on

grounds not asserted in the Objection. You will receive a separate notice of any such objections.

       Responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Bankruptcy Court. You may participate in the Hearing

telephonically by making arrangements through CourtSolutions, LLC (www.court-solutions.com).

Instructions to register for CourtSolutions, LLC are attached to General Order M-543.3

       If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/aeromexico. CLAIMANTS SHOULD NOT CONTACT THE CLERK

OF THE BANKRUPTCY COURT TO DISCUSS THE MERITS OF THEIR CLAIMS.

                           [Remainder of Page Intentionally Left Blank]




3
       A copy of General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/court-
       operations-under-exigent-circumstances-created-covid-19.



                                                   4
20-11563-scc   Doc 1400   Filed 07/08/21 Entered 07/08/21 22:34:23       Main Document
                                      Pg 5 of 61



Dated:   July 8, 2021
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By: /s/ Timothy Graulich
                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Timothy Graulich
                                      James I. McClammy
                                      Stephen D. Piraino (admitted pro hac vice)

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                         5
20-11563-scc   Doc 1400   Filed 07/08/21 Entered 07/08/21 22:34:23   Main Document
                                      Pg 6 of 61



                                    Exhibit A

                                    Objection
20-11563-scc        Doc 1400         Filed 07/08/21 Entered 07/08/21 22:34:23                      Main Document
                                                 Pg 7 of 61



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)
Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    DEBTORS’ FIFTEENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                        (WRONG DEBTOR CLAIMS)

                                        ***
      TO THE CLAIMANTS LISTED ON SCHEDULE 1 ATTACHED TO THE PROPOSED ORDER (AS
      DEFINED HEREIN): YOUR RIGHTS MAY BE AFFECTED BY THIS OBJECTION (AS DEFINED
      HEREIN) AND BY ANY FURTHER OBJECTION(S) THAT MAY BE FILED BY THE DEBTORS.
      THE RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE DEBTORS’ RIGHTS TO
      PURSUE FURTHER SUBSTANTIVE OR NON-SUBSTANTIVE OBJECTIONS AGAINST THE
      CLAIMS LISTED ON SCHEDULE 1 TO THE PROPOSED ORDER. CLAIMANTS RECEIVING
      THIS OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON SCHEDULE 1 TO THE
      PROPOSED ORDER.
                                        ***

         Grupo Aeroméxico S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that are debtors

and debtors in possession in these proceedings (collectively, the “Debtors”) hereby file this Debtors’

Fifteenth Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”),

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1400        Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                              Pg 8 of 61



pursuant to the Order Approving (I) Omnibus Claims Objection Procedures, (II) Omnibus Claims

Settlement Procedures and (III) Omnibus Claims Hearing Procedures [ECF No. 904] (the “Claims

Objection Procedures Order”). This Objection is supported by the Declaration of Ricardo Javier

Sánchez Baker in Support of the Debtors’ Fifteenth Omnibus Claims Objection to Proofs of Claim

(Wrong Debtor Claims) (the “Sánchez Declaration”), attached hereto as Exhibit 2 and incorporated

herein by reference. In further support of the Objection, the Debtors respectfully state as follows:

                                              Relief Requested

        1.      By this Objection, and pursuant to sections 105 and 502 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the Claims Objection Procedures Order, the Debtors seek entry of an

order, substantially in the form attached hereto as Exhibit 1 (the “Proposed Order” and, if entered,

the “Order”), reclassifying each of the claims identified on Schedule 1 to the Proposed Order (the

“Wrong Debtor Claims”) as set forth therein.2

                                          Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.). This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2) and, pursuant to Bankruptcy Rule 7008, the Debtors

consent to entry of a final order by the Court in connection with this Objection to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.




2
        Schedule 1 to the Proposed Order is incorporated herein by reference.



                                                        2
20-11563-scc     Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                           Pg 9 of 61



       3.      The legal predicates for the relief requested herein are sections 105 and 502 of the

Bankruptcy Code, and Bankruptcy Rule 3007.

       4.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

A.     General Background

       5.      On June 30, 2020 (the “Petition Date”), the Debtors each commenced in this Court a

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code. The

Debtors are authorized to continue to operate their businesses and manage their properties as debtors

in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

       6.      The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes

only pursuant to Bankruptcy Rule 1015(b).

       7.      On July 13, 2020, the United States Trustee formed an Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) in the Chapter 11 Cases. No trustee or

examiner has been appointed in the Chapter 11 Cases.

       8.      The Court entered a (i) Final Order Authorizing (I) Debtors to Honor Prepetition

Obligations to Customers and Related Third Parties and to Otherwise Continue Customer

Programs, (II) Relief from Stay to Permit Setoff in Connection with the Customer Programs and

(III) Financial Institutions to Honor and Process Related Checks and Transfers [ECF No. 205] (the

“Customer Programs Order”); (ii) Final Order Authorizing (I) Debtors to Pay Certain Prepetition

Taxes, Governmental Assessments and Fees and (II) Financial Institutions to Honor and Process

Related Checks and Transfers on July 29, 2020 [ECF No. 206] (the “Taxes Order”); (iii) Final

Order Authorizing (I) Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other

Compensation and (B) Maintain Employee Benefits Programs and Pay Related Administrative



                                                 3
20-11563-scc      Doc 1400        Filed 07/08/21 Entered 07/08/21 22:34:23                     Main Document
                                             Pg 10 of 61



Obligations, (II) Employees and Retirees to Proceed With Outstanding Workers’ Compensation

Claims And (III) Financial Institutions to Honor and Process Related Checks and Transfers on July

30, 2020 [ECF No. 216] (the “Wages Order”); and (iv) Final Order Authorizing (I) Payment of

Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (II) Financial Institutions

to Honor and Process Related Checks and Transfers on August 20, 2020 [ECF No. 309] (the

“Critical Vendors Order” and together with the Customer Programs Order, Taxes Order, and

Wages Order, the “First Day Orders”).

       9.      Detailed information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these Chapter 11 Cases, is set forth in the

Declaration of Ricardo Javier Sánchez Baker in Support of the Debtors’ Chapter 11 Petitions and

First Day Pleadings [ECF No. 20], filed with the Court on the Petition Date.

B.     Claims Resolution Process in the Chapter 11 Cases

       10.     On July 2, 2020, the Court entered an Order Authorizing Debtors to Retain and

Employ Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date [ECF No. 47], thereby appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Debtors’ claims and noticing agent in these Chapter 11 Cases.

       11.     On August 25, 2020, the Debtors filed Grupo Aeroméxico’s schedules of assets and

liabilities and its statement of financial affairs [ECF Nos. 326–33], along with the schedules and

statements of the remaining Debtors (collectively, the “Chapter 11 Schedules” and “Statements,”

respectively).3 On December 17, 2020, the Debtors filed amendments to certain of Grupo

Aeroméxico’s Chapter 11 Schedules [ECF Nos. 737–40], along with amendments to certain Chapter


3
       The Chapter 11 Schedules and Statements of each Debtor were filed on their respective individual docket. See
       In re Aerovías de México, S.A. de C.V., No. 20-11561, ECF Nos. 6–7; In re Aerolitoral, S.A. de C.V., No. 20-
       11565, ECF Nos. 6–7; In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 6–7.



                                                       4
20-11563-scc     Doc 1400        Filed 07/08/21 Entered 07/08/21 22:34:23                    Main Document
                                            Pg 11 of 61



11 Schedules of the other Debtors.4 On January 15, 2021, Grupo Aeroméxico filed additional

amendments to certain Chapter 11 Schedules [ECF Nos. 808–10].

       12.     On November 18, 2020, the Court entered an Order (I) Establishing Deadline for

Filing Proofs of Claim and Procedures Relating Thereto and (II) Approving the Form and Manner

of Notice Thereof [ECF No. 648] (the “Bar Date Order”) establishing January 15, 2021 at 5:00 p.m.

(prevailing Pacific Time) as the General Bar Date (as defined in the Bar Date Order) (the “Bar

Date”).

       13.     On December 11, 2020, Epiq duly served the Notice of Deadline Requiring Filing of

Proofs of Claim on or Before January 15, 2021 (the “Bar Date Notice”). See Bowdler Aff., ECF

No. 778. Between December 14, 2020 and December 16, 2020, the Debtors caused the Bar Date

Notice to be published in the New York Times International Edition, the New York Times, and the

Wall Street Journal. See Noblesala Aff., ECF No. 759; Noblesala Aff., ECF No. 760; Bell Aff.,

ECF No. 761.

       14.     In the ordinary course of business, the Debtors maintain books and records (the

“Book and Records”) that reflect, among other things, the Debtors’ liabilities and the amounts

thereof owed to their creditors.

       15.     The Debtors’ claims register (the “Claims Register”), prepared and maintained by

Epiq, reflects that approximately 6,053 proofs of claim (collectively, the “Proofs of Claim”) have

been filed in the Chapter 11 Cases asserting claims against the Debtors (each a “Claim,” and

collectively, the “Claims”). The Debtors and their advisors are comprehensively reviewing and

reconciling all Claims, including both the Claims listed on the Schedules (the “Scheduled Claims”)


4
       These amendments were filed on each Debtor’s respective individual docket. See In re Aerovías de México,
       S.A. de C.V., No. 20-11561, ECF Nos. 10–11; In re Aerolitoral, S.A. de C.V., No. 20-11565, ECF Nos. 10–11;
       In re Aerovías Empresa de Cargo, S.A. de C.V., No. 20-11566, ECF Nos. 10–11.



                                                      5
20-11563-scc     Doc 1400     Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                         Pg 12 of 61



and the Claims asserted in the Proofs of Claim (including any supporting documentation) filed in the

Chapter 11 Cases. The Debtors and their advisors are also comparing the Claims asserted in the

Proofs of Claims with the Debtors’ Books and Records to determine the validity of the asserted

Claims.

       16.     This reconciliation process includes identifying particular categories of Claims that

the Debtors believe should be reduced, reclassified, disallowed, or expunged. To avoid a possible

double recovery or otherwise improper recovery by claimants, the Debtors will continue to file

omnibus objections to such categories of Claims if and where warranted. This Objection is one such

omnibus objection.

       17.     On February 17, 2021, the Court entered the Claims Objection Procedures Order. On

March 16, 2021, the Debtors filed their First Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims) [ECF No. 985], Second Omnibus Claims Objection to Proofs of Claim (Satisfied

Claims) [ECF No. 986], and Third Omnibus Claims Objection to Proofs of Claim (Amended and

Duplicate Claims) [ECF No. 987]. On April 16, 2021, the Debtors filed their Fourth Omnibus

Claims Objection to Proofs of Claim (Satisfied Claims) [ECF No. 1074] and Fifth Omnibus Claims

Objection to Proofs of Claim (Amended and Duplicate Claims) [ECF No. 1075]. The Court

subsequently entered orders granting each of these objections [ECF Nos. 1086–87, 1102, 1207–08].

On June 3, 2021, the Debtors filed their Sixth Omnibus Claims Objection to Proofs of Claim

(Satisfied Claims and Incorrectly Classified Claims) [ECF No. 1265] and Seventh Omnibus Claims

Objection to Proofs of Claim (Wrong Debtor Claims) [ECF No. 1266].

       18.     The Debtors submit that this Objection, and the notice provided to claimants in

connection hereto, are consistent with the Claims Objection Procedures Order, the Bankruptcy Code,

and the Bankruptcy Rules.



                                                 6
20-11563-scc      Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23                Main Document
                                           Pg 13 of 61



                                            Basis for Relief

        19.     Pursuant to section 101 of the Bankruptcy Code, a creditor holds a claim against a

bankruptcy estate only to the extent that (a) it has a “right to payment” for the asserted liabilities and

(b) the claim is otherwise allowable. 11 U.S.C. §§ 101(5) and 101(10).

        20.     When asserting a claim against a bankrupt estate, a claimant must allege facts that, if

true, would support a finding that the debtor is legally liable to the claimant. See In re Lehman Bros.

Holdings, Inc., 602 B.R. 564, 574 (Bankr. S.D.N.Y. 2019); In re Int’l Match Corp., 69 F.2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability can

be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is

afforded prima facie validity. See In re Lehman Bros., 602 B.R. at 574. A party wishing to dispute

such a claim must produce evidence in sufficient force to negate the claim’s prima facie validity.

See In re Dreier LLP, 544 B.R. 760, 766 (Bankr. S.D.N.Y. 2016), aff’d, No. 08-15051 (SMB), 2016

WL 3920358 (S.D.N.Y. July 15, 2016), aff’d, 683 F. App’x 78 (2d Cir. 2017) (quoting Creamer v.

Motors Liquidation Co. GUC Trust (In re Motors Liquidation Co.), No. 12 CIV. 6074 (RJS), 2013

WL 5549643, at *3 (S.D.N.Y. Sept. 26, 2013) (in turn quoting In re Allegheny Int’l, Inc., 954 F.2d

167, 173 (3d Cir. 1992))). In practice, the objecting party must produce evidence that would refute

at least one of the allegations essential to the claim’s legal sufficiency. See In re Dreier, 544 B.R. at

766. Once the objecting party produces such evidence, the burden shifts back to the claimant to

prove the validity of his or her claim by a preponderance of the evidence. See id.

        21.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11. U.S.C. § 502(b)(1).

A debtor may file an omnibus claims objection if all the claims being objected to fall under one of

several listed categories as described in the Bankruptcy Rules and the Claims Objection Procedures



                                                    7
20-11563-scc     Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                          Pg 14 of 61



Order. See Fed. R. Bankr. P. 3007(d); Claims Obj. Proc. Order, ¶ 2(a), ECF No. 904 (providing

additional bases under which the Debtors may file omnibus claim objections).

                                             Objection

       22.     The Debtors object to the Wrong Debtor Claims listed on Schedule 1 to the Proposed

Order as they were each filed against the incorrect Debtor according to the Debtors’ Books and

Records, and request that each Wrong Debtor Claim be reclassified as Claims against the proper

Debtor(s).

       23.     A court should not deem a claim to be allowable if it is “unenforceable against the

debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

Moreover, the Claims Objection Procedures Order authorizes the Debtors to file omnibus claims

objections to claims “filed against…the wrong Debtor.” Claims Obj. Proc. Order, ¶ 2(a)(iii).

       24.     After analyzing each of the Wrong Debtor Claims and reviewing the Books and

Records, the Debtors have determined that the Wrong Debtor Claims have each been filed against

the incorrect Debtor. In order to preserve the integrity and accuracy of the Claims Register, and to

avoid claimants from improperly receiving recoveries on a claim against the incorrect Debtor, the

Debtors seek to reclassify the Wrong Debtor Claims by reassigning the Claim from the Debtor

against which such claim was originally filed to the Debtor(s) identified in the “Correct Debtor(s)”

column applicable thereto on Schedule 1 to the Proposed Order.

                                    Separate Contested Matters

       25.     Each of the Claims and the Objection with respect thereto constitutes a separate

contested matter as contemplated by Bankruptcy Rule 9014. The Debtors request that any order

entered by this Court with respect to a request for reclassification herein shall be deemed a separate

order with respect to each Claim.



                                                  8
20-11563-scc        Doc 1400    Filed 07/08/21 Entered 07/08/21 22:34:23            Main Document
                                           Pg 15 of 61



                                Response to Omnibus Objections

        26.    To contest this Objection, a claimant must file and serve a written response to this

Objection (a “Response”) so that it is received no later than the deadline set forth in the

accompanying notice (the “Response Deadline”). All Responses shall be filed electronically with

the Court on the docket of In re Grupo Aeroméxico, S.A.B. de C.V., et al., Case No. 20-11563 (SCC),

in accordance with the Court’s General Order M-399 (available on the Court’s website at

http://www.nysb.uscourts.gov), by registered users of the Court’s electronic case filing system, and

served (via email or otherwise) so as to be actually received on or before the Response Deadline

upon:

                        Davis Polk & Wardwell LLP
                        450 Lexington Avenue
                        New York, New York 10017
                        Attn: Timothy Graulich (timothy.graulich@davispolk.com)
                               Stephen D. Piraino (stephen.piraino@davispolk.com)
                               Erik P. Jerrard (erik.jerrard@davispolk.com)
                               Richard J. Steinberg (richard.steinberg@davispolk.com)
                        Counsel to the Debtors

                        -and-

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attn: Brett H. Miller (bmiller@willkie.com)
                               Todd M. Goren (tgoren@willkie.com)
                               Craig Damast (cdamast@willkie.com)
                               Debra M. Sinclair (dsinclair@willkie.com)
                        Counsel to the Creditors’ Committee.

        27.    Every Response to this Objection must contain, at a minimum, the following

information:

               a.       A caption setting forth the name of the Bankruptcy Court, the names of the
                        Debtors, the case number, and title of the Objection to which the response is
                        directed;



                                                  9
20-11563-scc        Doc 1400    Filed 07/08/21 Entered 07/08/21 22:34:23              Main Document
                                           Pg 16 of 61



               b.       The name of the claimant and a description of the basis for the amount of the
                        Claim;

               c.       A concise statement setting forth the reasons why the Claim should not be
                        reclassified for the reasons set forth in the Objection, including, but not
                        limited to, the specific factual and legal bases upon which will be relied on in
                        opposing the Objection;

               d.       All documentation or other evidence of the Claim, to the extent not included
                        with the Proof of Claim previously filed with the Bankruptcy Court, upon
                        which will be relied on in opposing the Objection; and

               e.       The address(es) to which the Debtors must return any reply to the Response,
                        if different from that presented in the Proof of Claim; and

               f.       The name, address, and telephone number of the person (which may be the
                        claimant or their legal representative) possessing ultimate authority to
                        reconcile, settle, or otherwise resolve the Claim on the claimant’s behalf.

       28.     If a claimant fails to file and serve a timely Response by the Response Deadline, the

Debtors may present to the Court an appropriate order reclassifying their Claim(s), without further

notice or a hearing.

                                       Reservation of Rights

       29.     The Debtors expressly reserve the right to amend, modify, or supplement this

Objection, including, without limitation, to modify the currency associated with each Claim set forth

on the schedule(s) attached to the Proposed Order. The Debtors further reserve their right to object

to each of the Wrong Debtor Claims on any other grounds that the Debtors discover or elect to

pursue. The Debtors reserve their right to assert substantive and/or one or more additional non-

substantive objections to the Claims at a later time.

       30.     Notwithstanding anything contained in this Objection, or the exhibits or schedules

attached hereto, nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (i) commence avoidance actions under the applicable sections of the Bankruptcy Code,

including, but not limited to, sections 547 and 548 of the Bankruptcy Code, against the claimants


                                                  10
20-11563-scc       Doc 1400     Filed 07/08/21 Entered 07/08/21 22:34:23              Main Document
                                           Pg 17 of 61



subject to this Objection, (ii) enforce the Debtors’ rights of setoff against the claimants relating to

such avoidance actions, or (iii) seek disallowance pursuant to section 502(d) of the Bankruptcy Code

of Claims of the claimants that are subject to such avoidance actions.

                                                Notice

        31.    Notice of this Objection will be given to (i) the United States Trustee for the Southern

District of New York; (ii) each of the parties listed on Schedule 1 to the Proposed Order; (iii) each of

the parties listed in paragraph 2(h) of the Claims Objection Procedures Order; and (iv) all parties

requesting notice pursuant to Bankruptcy Rule 2002.            The Debtors submit that, under the

circumstances, no other or further notice is required.

                                          No Prior Request

        32.    The Debtors have not previously sought the relief requested herein from the Court or

any other court.

                           [Remainder of Page Intentionally Left Blank]




                                                  11
20-11563-scc     Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                          Pg 18 of 61



                 WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

substantially in the form attached hereto as Exhibit 1, granting the relief requested herein, and such

other and further relief as the Court deems just and proper.


Dated:   July 8, 2021
         New York, New York

                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich

                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               James I. McClammy
                                               Stephen D. Piraino (admitted pro hac vice)



                                               Counsel to the Debtors
                                               and Debtors in Possession




                                                 12
20-11563-scc   Doc 1400   Filed 07/08/21 Entered 07/08/21 22:34:23   Main Document
                                     Pg 19 of 61



                             Exhibit 1 to Objection

                                 Proposed Order
20-11563-scc        Doc 1400         Filed 07/08/21 Entered 07/08/21 22:34:23                      Main Document
                                                Pg 20 of 61



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)


    ORDER GRANTING DEBTORS’ FIFTEENTH OMNIBUS CLAIMS OBJECTION
             TO PROOFS OF CLAIM (WRONG DEBTOR CLAIMS)

         Upon the objection (the “Objection”)2 of the above-captioned Debtors, pursuant to sections

105 and 502 of the Bankruptcy Code and Bankruptcy Rule 3007, seeking to reclassify the Claims

identified on Schedule 1 attached hereto; and upon the Sánchez Declaration, attached to the

Objection as Exhibit 2; and the Court having jurisdiction to consider the matters raised in the

Objection pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.); and the Court having authority to hear the matters raised in the

Objection pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to 28

U.S.C. § § 1408 and 1409; and consideration of the Objection and the relief requested therein being

a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and

proper notice of the Objection and opportunity for a hearing on the Objection having been given to

the parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Objection; and the Court having the opportunity to hold a

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
2
         Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
         Objection.
20-11563-scc      Doc 1400       Filed 07/08/21 Entered 07/08/21 22:34:23                Main Document
                                            Pg 21 of 61



hearing on the Objection; and the Court having determined that the legal and factual bases set forth

in the Objection establish just cause for the relief granted herein; and the Court having found that the

relief granted herein being in the best interests of the Debtors, their creditors, and all other parties in

interest; and upon all of the proceedings had before the Court; and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

        1.      The Objection is hereby granted as set forth herein.

        2.      The Wrong Debtor Claims identified on Schedule 1 annexed hereto are hereby

reclassified as described therein such that each Wrong Debtor Claim is hereby reassigned from the

Debtor against which such claim was originally filed to the Debtor(s) identified in the “Correct

Debtor(s)” column applicable thereto.

        3.      This Order shall be deemed a separate Order with respect to each Wrong Debtor

Claim identified on Schedule 1 annexed hereto. Any stay of this Order pending appeal by any

claimants whose Claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to the other contested matters listed in the Objection or this Order.

        4.      The Debtors, Epiq Corporate Restructuring, LLC, and the Clerk of this Court are

authorized to take, or refrain from taking, any action necessary or appropriate to implement the terms

of, and the relief granted in, this Order without seeking further order of the Court.

        5.      Notwithstanding any Bankruptcy Rule, the Local Bankruptcy Rules for the Southern

District of New York, or otherwise, the terms and conditions of this Order shall be immediately

effective and enforceable upon its entry.

        6.      This Court shall retain jurisdiction to hear and determine all matters arising from,



                                                    2
20-11563-scc     Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                          Pg 22 of 61



arising under, or related to the Chapter 11 Cases, to the fullest extent permitted by law, including,

without limitation, to enforce this Order.



Dated:   _____________, 2021
         New York, New York




                                                 THE HONORABLE SHELLEY C. CHAPMAN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 3
20-11563-scc   Doc 1400   Filed 07/08/21 Entered 07/08/21 22:34:23   Main Document
                                     Pg 23 of 61




                          Schedule 1 to Proposed Order

                             Wrong Debtor Claims
                                           20-11563-scc               Doc 1400            Filed 07/08/21 Entered 07/08/21 22:34:23                                    Main Document
 15th Omnibus Claims Objection                                                                       Pg 24 of 611
                                                                                                     Schedule                                                                       In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                                          Case No 20-11563 (SCC) Jointly Administered

                                                                                                    Wrong Debtor Claims

 Ref                     Claim #      Transferred      Name and Address of Claimant        Wrong Debtor        Correct Debtor(s)       Secured      Administrative      Priority        Unsecured            Total(*)        Unliquidated
  1                       12487           No           MOON, KWANGMIN                          Grupo             Aerovías de             0.00             0.00             0.00          3,696.52         3,696.52 USD            No
                                                       204-DONG, 1002-HO                    Aeroméxico,         México, S.A. de
         Date Filed:    1/10/2021                      60, SICHEONG 7-GIL                  S.A.B. de C.V.            C.V.
                                                       GIMCHEON
                                                       GYENGSANGBUK-DO 39533
                                                       SOUTH KOREA
  2                        703             No          MORA, ANA FERNANDEZ DE                  Grupo              Aerovías de            0.00             0.00             0.00          1,419.41         1,419.41 USD            No
                                                       LA                                   Aeroméxico,          México, S.A. de
         Date Filed:     2/9/2021                      44 DOCTOR TRUETA                    S.A.B. de C.V.            C.V.
                                                       BARCELONA 08005
                                                       SPAIN
  3                       10391            No          MORALES, VERONICA                       Grupo              Aerovías de            0.00             0.00             0.00           582.45           582.45 USD             No
                                                       3216 W HUNTER PATH                   Aeroméxico,          México, S.A. de
         Date Filed:    12/11/2020                     MCHENRY IL 60050                    S.A.B. de C.V.            C.V.


  4                        284             No          MORENO, AGUEDA FLORES                   Grupo              Aerovías de            0.00             0.00             0.00             0.00             0.00 USD            Yes
                                                       940 NORTON CT                        Aeroméxico,          México, S.A. de
         Date Filed:    12/15/2020                     DIXON CA 95620                      S.A.B. de C.V.            C.V.


  5                       20485            No          MORENO, AURORA LISETTE                  Grupo              Aerovías de            0.00             0.00             0.00          2,331.00         2,331.00 USD           Yes
                                                       REYES                                Aeroméxico,          México, S.A. de
         Date Filed:    1/15/2021                      LUNA 8-1                            S.A.B. de C.V.            C.V.
                                                       EL MARQUES 76246
                                                       MEXICO
  6                       12185            No          MORGAN, PAUPE                           Grupo              Aerovías de            0.00             0.00             0.00          3,400.00         3,400.00 USD            No
                                                       7 PLACE RICHEBE                      Aeroméxico,          México, S.A. de
         Date Filed:     1/8/2021                      LILLE 59000                         S.A.B. de C.V.            C.V.
                                                       FRANCE
  7                       13571            No          MORISHITA, SAE                          Grupo              Aerovías de            0.00             0.00             0.00          1,972.70         1,972.70 USD            No
                                                       3-35-2-502 UNOKI,OTA-KU              Aeroméxico,          México, S.A. de
         Date Filed:    1/13/2021                      TOKYO 146-0091                      S.A.B. de C.V.            C.V.
                                                       JAPAN
  8                       11813            No          MORITA, FUMIKO                          Grupo              Aerovías de            0.00             0.00             0.00          2,300.00         2,300.00 USD            No
                                                       321 VILLA FLORES VILLA               Aeroméxico,          México, S.A. de
         Date Filed:     1/5/2021                      DEL ENCANTO                         S.A.B. de C.V.            C.V.
                                                       LA PAZ BCS, 23085
                                                       MEXICO



(*) Note: Pursuant to ¶ 8(d), n.4 of the Bar Date Order, the Debtors have converted certain claims which were originally denominated in Mexican pesos to the legal tender of the United States, based upon the conversion rate in place as
of the Petition Date from Banco de Mexico (Central Bank).




                                                                                                                                                                                                                                   Page 1
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 25 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
 9                      696           No        MOSQUERA, JOSE ANTONIO             Grupo          Aerovías de         0.00         0.00           0.00         1,079.37       1,079.37 USD          No
                                                AMOEIRO                         Aeroméxico,      México, S.A. de
       Date Filed:    2/1/2021                  CALLE CAMINO DO                S.A.B. de C.V.         C.V.
                                                CAMPAMENTO NO 3
                                                CAMPOSANCOS
                                                LA GUARDIA -
                                                PONTEVEDRA, GALICIA
                                                36788
                                                SPAIN
10                     10419          No        MOTT, TREVOR                       Grupo          Aerovías de         0.00         0.00           0.00         1,634.97       1,634.97 USD         No
                                                1 HARMONY MILL COURT            Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 CATONSVILLE MD 21228           S.A.B. de C.V.        C.V.


11                     10537          No        MOULIN, MAXENCE                    Grupo          Aerovías de         0.00         0.00           0.00          499.52         499.52 USD          No
                                                13 B RUE FRANCOIS               Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 BOVAGNE                        S.A.B. de C.V.        C.V.
                                                IMMUEBLE LES TERRASSES
                                                SEYSSEL, 01420
                                                FRANCE
12                     20126          No        MOULIN, PIERRE ANTOINE             Grupo          Aerovías de         0.00         0.00           0.00          105.03         105.03 USD          No
                                                1 COURS FAURIEL                 Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 SAINT-ÉTIENNE, 42100           S.A.B. de C.V.        C.V.
                                                FRANCE
13                     12816          No        MOUNTJOY-REZA,                     Grupo          Aerovías de         0.00         0.00           0.00          536.90         536.90 USD          No
                                                COURTNEY                        Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  10250 CAMINITO CUERVO,         S.A.B. de C.V.        C.V.
                                                UNIT 40
                                                SAN DIEGO CA 92108
14                     20399          No        MOZOMBITE, JOHANNES                Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                HAEMMERLE                       Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  JR. RAMON CASTILLA #324,       S.A.B. de C.V.        C.V.
                                                9 DE ABRIL
                                                TARAPOTO SM 22201
                                                PERU
15                     13779          No        MTCH AG - HOTELPLAN                Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                SUISSE                          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  SÄGEREISSTRASSE 20             S.A.B. de C.V.        C.V.
                                                GLATTBRUGG 8152
                                                SWITZERLAND
16                     14809          No        MUÑOZ, ALMUDENA                    Grupo          Aerovías de         0.00         0.00           0.00         1,091.28       1,091.28 USD         Yes
                                                REGUERA                         Aeroméxico,      México, S.A. de
       Date Filed:    3/9/2021                  C/ SANTA MONICA, 45 3º         S.A.B. de C.V.        C.V.
                                                DERECHA
                                                SAN MARTIN DE LA VEGA
                                                MADRID 28330
                                                SPAIN




                                                                                                                                                                                                     Page 2
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 26 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
17                     10462          No        NA, NURI                           Grupo          Aerovías de         0.00         0.00           0.00            0.00          0.00 USD           Yes
                                                104-507, 52, SAECHANG-RO,       Aeroméxico,      México, S.A. de
       Date Filed:   12/14/2020                 MAPO-GU                        S.A.B. de C.V.         C.V.
                                                SEOUL 04182
                                                SOUTH KOREA
18                     12860          No        NA, NURI                           Grupo          Aerovías de         0.00         0.00           0.00         1,358.87       1,358.87 USD         No
                                                104-507, 52, SAECHANG-RO,       Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  MAPO-GU                        S.A.B. de C.V.        C.V.
                                                SEOUL 04182
                                                SOUTH KOREA
19                     13403          No        NAJMAN, JAROSLAV                   Grupo          Aerovías de         0.00         0.00           0.00          335.94         335.94 USD          No
                                                CERVENEHO KRIZE 2428            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  CESKA LIPA, 470060             S.A.B. de C.V.        C.V.
                                                CZECH REPUBLIC
20                     20444          No        NAKAGAWA, FEDERICO                 Grupo          Aerovías de         0.00         0.00           0.00         1,165.13       1,165.13 USD         No
                                                VON HAUSKE                      Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  CALLE DE LA BRIDA #12          S.A.B. de C.V.        C.V.
                                                FRACC. EL PORVENIR
                                                SAN JUAN DEL RIO, QT 76815
                                                MEXICO
21                     13256          No        NAKATA, YUKI                       Grupo          Aerovías de         0.00         0.00           0.00         3,140.00       3,140.00 USD         No
                                                1-17-3-1 OHTO CHUO-KU           Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  SAITAMA 338-0012               S.A.B. de C.V.        C.V.
                                                JAPAN
22                     11921          No        NAM, HYUNWOO                       Grupo          Aerovías de         0.00         0.00           0.00         1,258.17       1,258.17 USD         No
                                                7, BONGWOL-RO 82BEON-           Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  GIL, NAM-GU                    S.A.B. de C.V.        C.V.
                                                ULSAN-SI 44672
                                                SOUTH KOREA
23                     13529          No        NAM, JIEUN                         Grupo          Aerovías de         0.00         0.00           0.00          502.40         502.40 USD          No
                                                SAINTCATSLE 310-101             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  15-11, SEOCHEONDONG-RO         S.A.B. de C.V.        C.V.
                                                21BEON-GIL
                                                GIHEUNG-GU
                                                YONGIN-SI 17106
                                                REPUBLIC OF KOREA
24                     10787          No        NAM, JUHEE                         Grupo          Aerovías de         0.00         0.00           0.00         1,227.60       1,227.60 USD         No
                                                GAEPORO 118GIL 26-2,            Aeroméxico,      México, S.A. de
       Date Filed:   12/27/2020                 HYUNDAI VILLA 201              S.A.B. de C.V.        C.V.
                                                ILWON-DONG, GANGNAM-
                                                GU
                                                SEOUL 06338
                                                SOUTH KOREA




                                                                                                                                                                                                     Page 3
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 27 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
25                      230           No        NANCY MURRAY FOR                   Grupo          Aerovías de         0.00         0.00           0.00         1,531.60       1,531.60 USD          No
                                                ELIZABETH MURRAY                Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  1312 SANDCASTLE DR             S.A.B. de C.V.         C.V.
                                                CORONA DEL MAR CA 92625
26                     20437          No        NATIVITY PILGRIMAGE                Grupo          Aerovías de         0.00         0.00           0.00         6,966.00       6,966.00 USD         Yes
                                                1300 N SAM HOUSTON              Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  PKWY E, STE 125                S.A.B. de C.V.        C.V.
                                                HOUSTON TX 77032
27                     20151          No        NAZABAL, MARIA CARMEN              Grupo          Aerovías de         0.00         0.00           0.00         1,256.00       1,256.00 USD         No
                                                20 RUE D'HAPETENIA              Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 HENDAYE, 64700                 S.A.B. de C.V.        C.V.
                                                FRANCE
28                     12924          No        NECULA, EMANUELA-                  Grupo          Aerovías de         0.00         0.00           0.00          825.63         825.63 USD          No
                                                GIORGIA                         Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  SCHALKWIJKPAD 41               S.A.B. de C.V.        C.V.
                                                AMSTERDAM 1107JM
                                                NETHERLANDS
29                     14136          No        NEIRA, JULIANA PACHON              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                CALLE 127C 46 23                Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  BOGOTA 11111                   S.A.B. de C.V.        C.V.
                                                COLOMBIA
30                     10495          No        NICACIO, LUZ CASSANDRA             Grupo          Aerovías de         0.00         0.00           0.00          694.44         694.44 USD          No
                                                PO BOX 233                      Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 LOMPOC CA 93438                S.A.B. de C.V.        C.V.


31                     20318          No        NIETO, JUDITH                      Grupo          Aerovías de         0.00         0.00           0.00          774.11         774.11 USD          No
                                                AVINGUDA CATALUNYA              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  NUM 13                         S.A.B. de C.V.        C.V.
                                                BAJOS
                                                LLEIDA ES 25002
                                                SPAIN
32                     13991          No        NIJHOFF, VALESCA                   Grupo          Aerovías de         0.00         0.00           0.00          730.25         730.25 USD          No
                                                BREDERODESTRAAT, 74-3           Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  AMSTERDAM 1054VE               S.A.B. de C.V.        C.V.
                                                NETHERLANDS
33                     12792          No        NINNIN INC                         Grupo          Aerovías de         0.00         0.00           0.00         3,304.81       3,304.81 USD         No
                                                3-8-25 FLAMP708,                Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  KAMIOCHIAI                     S.A.B. de C.V.        C.V.
                                                SHINJUKU TOKYO 1610034
                                                JAPAN
34                     14863          No        NIPPON EXPRESS CO LTD              Grupo          Aerovías de         0.00         0.00           0.00         7,616.00       7,616.00 USD         No
                                                3F 5-4-10, NAKATSU KITA-        Aeroméxico,      México, S.A. de
       Date Filed:   5/14/2021                  KU                             S.A.B. de C.V.        C.V.
                                                OSAKA 531-0071
                                                JAPAN




                                                                                                                                                                                                     Page 4
                                    20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                            Pg 28 of 611
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
35                    13154          No        NIPPON SKI RESORT                  Grupo          Aerovías de         0.00         0.00           0.00         7,263.00       7,263.00 USD          No
                                               DEVELOPMENT CO LTD              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                 3F JINGUMAE BUILDING 2-        S.A.B. de C.V.         C.V.
                                               17-6
                                               TOKYO SHIBUYA 150-0001
                                               JAPAN
36                    14344          No        NIPPON TRAVEL AGENCY               Grupo          Aerovías de         0.00         0.00           0.00        11,384.00      11,384.00 USD         No
                                               CO LTD                          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 RIVERSIDE SUMIDA               S.A.B. de C.V.        C.V.
                                               CENTRAL TOWER 6F
                                               1-19-9 TSUTSUMIDORI
                                               SUMIDA-KU
                                               TOKYO 131-8565
                                               JAPAN
37                    13619          No        NISSIN TRAVEL SERVICE CO           Grupo          Aerovías de         0.00         0.00           0.00         1,589.37       1,589.37 USD         No
                                               LTD                             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 1-32-2, HONCHO, NAKANO-        S.A.B. de C.V.        C.V.
                                               KU
                                               TOKYO 164-0012
                                               JAPAN
38                    13617          No        NISSIN TRAVEL SERVICE CO           Grupo          Aerovías de         0.00         0.00           0.00         2,552.78       2,552.78 USD         No
                                               LTD                             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 1-32-2, HONCHO, NAKANO-        S.A.B. de C.V.        C.V.
                                               KU
                                               TOKYO 164-0012
                                               JAPAN
39                    13615          No        NISSIN TRAVEL SERVICE CO           Grupo          Aerovías de         0.00         0.00           0.00        25,496.23      25,496.23 USD         No
                                               LTD                             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 1-32-2, HONCHO, NAKANO-        S.A.B. de C.V.        C.V.
                                               KU
                                               TOKYO 164-0012
                                               JAPAN
40                    13612          No        NISSIN TRAVEL SERVICE CO           Grupo          Aerovías de         0.00         0.00           0.00        22,100.00      22,100.00 USD         No
                                               LTD                             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 1-32-2, HONCHO, NAKANO-        S.A.B. de C.V.        C.V.
                                               KU
                                               TOKYO 164-0012
                                               JAPAN
41                    13606          No        NISSIN TRAVEL SERVICE CO           Grupo          Aerovías de         0.00         0.00           0.00        37,058.00      37,058.00 USD         No
                                               LTD                             Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 1-32-2, HONCHO, NAKANO-        S.A.B. de C.V.        C.V.
                                               KU
                                               TOKYO 164-0012
                                               JAPAN




                                                                                                                                                                                                    Page 5
                                    20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                            Pg 29 of 611
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
42                    11332          No        NIWA, CHRISTINE                    Grupo          Aerovías de         0.00         0.00           0.00          775.87         775.87 USD           No
                                               2055 NW 25TH ST                 Aeroméxico,      México, S.A. de
       Date Filed:   1/2/2021                  CORVALLIS OR 97330             S.A.B. de C.V.         C.V.


43                    12849          No        NIWATA, DAI                        Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                               ATSUGI CITY NURUMIZU            Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                 2244-23                        S.A.B. de C.V.        C.V.
                                               KANAGAWA
                                               JAPAN
                                               ATSUGI CITY 243-0033
                                               JAPAN
44                    12535          No        NOH, JUNGHYUN                      Grupo          Aerovías de         0.00         0.00           0.00          625.91         625.91 USD          No
                                               ATTN R&H TEST TEAM 2            Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                 150, HYUNDAIYEONGUSO-          S.A.B. de C.V.        C.V.
                                               RO, NAMYANG-EUP
                                               HWASEONG-SI, GYOENGGI-
                                               DO, 18280
                                               REPUBLIC OF KOREA
45                    10327          No        NORIANUEVA, ARTURO                 Grupo          Aerovías de         0.00         0.00           0.00          314.33         314.33 USD          No
                                               CORNEJO                         Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                 4211 S CENTRAL AVE, APT        S.A.B. de C.V.        C.V.
                                               407
                                               LOS ANGELES CA 90011
46                    11627          No        NORTON, ROBERTO                    Grupo          Aerovías de         0.00         0.00           0.00          498.38         498.38 USD          No
                                               440 RHODE ISLAND AVE            Aeroméxico,      México, S.A. de
       Date Filed:   1/4/2021                  NW, APT 403                    S.A.B. de C.V.        C.V.
                                               WASHINGTON DC 20001
47                    14402          No        NOZAWA, TAKUYA                     Grupo          Aerovías de         0.00         0.00           0.00         1,275.00       1,275.00 USD         No
                                               44-3 SENJU NAKACHO              Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 ADACHI-KU                      S.A.B. de C.V.        C.V.
                                               SPRUCE Y 301
                                               TOKYO 120-0036
                                               JAPAN
48                    14106          No        NYGARD, KATHLEEN                   Grupo          Aerovías de         0.00         0.00           0.00         1,926.38       1,926.38 USD         No
                                               16123 GREENWOOD RD              Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                 MONTE SERENO CA 95030          S.A.B. de C.V.        C.V.


49                    20190          No        OCANADELGADO, LUIS                 Grupo          Aerovías de         0.00         0.00           0.00          640.00         640.00 USD          No
                                               MARTIN                          Aeroméxico,      México, S.A. de
       Date Filed:   1/6/2021                  AV/ RAFAEL DUYOS, 2, 8         S.A.B. de C.V.        C.V.
                                               REQUENA 46340
                                               SPAIN
50                    14501          No        OCEANTUR SA                        Grupo          Aerovías de         0.00         0.00           0.00          184.00         184.00 USD          No
                                               PARAGUAY 577 2B                 Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                 CAPITAL FEDERAL BA 1057        S.A.B. de C.V.        C.V.
                                               ARGENTINA




                                                                                                                                                                                                    Page 6
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 30 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
51                     13315          No        OGAWA, ICHIYOU                     Grupo          Aerovías de         0.00         0.00           0.00          123.76         123.76 USD          Yes
                                                PARKAVENUE204                   Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  3-25-21                        S.A.B. de C.V.         C.V.
                                                SETAGAYA,SETAGAYA-KU,
                                                TOKYO 1540017
                                                JAPAN
52                     20361          No        OH, JAE WOO                        Grupo          Aerovías de         0.00         0.00           0.00        12,847.29      12,847.29 USD         No
                                                ALTADENA 30                     Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  COL NOPALES                    S.A.B. de C.V.        C.V.
                                                DEL BENITO JUAREZ
                                                CDMX 03810
                                                MEXICO
53                     10785          No        OH, JUNGLAN                        Grupo          Aerovías de         0.00         0.00           0.00         1,057.55       1,057.55 USD         No
                                                105-103 SEOGOKRO 22             Aeroméxico,      México, S.A. de
       Date Filed:   12/27/2020                 WANSANGU                       S.A.B. de C.V.        C.V.
                                                JEONJU, 54957
                                                SOUTH KOREA
54                     13771          No        OH, YOUNGJIN                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                SONGGYE-RI 671,                 Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  HANSUMYEON, JECHEON            S.A.B. de C.V.        C.V.
                                                JECHEON-SI 27226
                                                REPUBLIC OF KOREA
55                     20122          No        OLIVAS, JOSE EMIGDIO               Grupo          Aerovías de         0.00         0.00           0.00          119.92         119.92 USD          Yes
                                                CERVANTES                       Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 VALLE DE CREEL 11527           S.A.B. de C.V.        C.V.
                                                FRACC VALLE DEL SOL
                                                CIUDAD JUAREZ, CH 32546
                                                MEXICO
56                     10333          No        ONG, TENG FENG CHARLES             Grupo          Aerovías de         0.00         0.00           0.00          295.11         295.11 USD          No
                                                19 FERNVALE LANE THE            Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  TOPIARY #17-23                 S.A.B. de C.V.        C.V.
                                                797499
                                                SINGAPORE
57                     14329          No        OROZCO, MAYKEL                     Grupo          Aerovías de         0.00         0.00           0.00          396.38         396.38 USD          No
                                                64 ISHI CIR                     Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  SACRAMENTO CA 95833            S.A.B. de C.V.        C.V.


58                     14319          No        OROZCO, MAYKEL                     Grupo          Aerovías de         0.00         0.00           0.00          396.38         396.38 USD          No
                                                64 ISHI CIR                     Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  SACRAMENTO CA 95833            S.A.B. de C.V.        C.V.


59                     10409          No        ORTEGA, ERNESTO                    Grupo          Aerovías de         0.00         0.00           0.00          572.95         572.95 USD          No
                                                PO BOX 4421                     Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 BEAVERTON OR 97076-4421        S.A.B. de C.V.        C.V.




                                                                                                                                                                                                     Page 7
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 31 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
60                     13629          No        OSSTEM IMPLANT CO LTD              Grupo          Aerovías de         0.00         0.00           0.00         1,497.36       1,497.36 USD         Yes
                                                OSSTEM IMPLANT                  Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  BUILDING B, 9F                 S.A.B. de C.V.         C.V.
                                                3, MAGOKJUNGANG 12-RO,
                                                GANGSEO-GU
                                                SEOUL 07789
                                                REPUBLIC OF KOREA
61                      698           No        PAETZOLD, SASCHA                   Grupo          Aerovías de         0.00         0.00           0.00          674.30         674.30 USD          No
                                                12 HALDENSTRASSE                Aeroméxico,      México, S.A. de
       Date Filed:    2/2/2021                  GLADBECK, NRW 45966            S.A.B. de C.V.        C.V.
                                                GERMANY
62                     11050          No        PAGE, SOLINE LE                    Grupo          Aerovías de         0.00         0.00           0.00          696.27         696.27 USD          No
                                                3 RUE HONORÉ DAUMIER            Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 VANNES 56000                   S.A.B. de C.V.        C.V.
                                                FRANCE
63                     11762          No        PAHANY, ALEXANDER                  Grupo          Aerovías de         0.00         0.00           0.00         5,000.00       5,000.00 USD         Yes
                                                503 E 28TH ST                   Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  HOUSTON TX 77008               S.A.B. de C.V.        C.V.


64                     10708          No        PAK, HYEONJU                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                201, 40, DONGWON-RO 28-         Aeroméxico,      México, S.A. de
       Date Filed:   12/26/2020                 GIL, SUSEONG-GU                S.A.B. de C.V.        C.V.
                                                DAEGU, 42037
                                                REPUBLIC OF KOREA
65                     20286          No        PALACIOS, CRISTIAN                 Grupo          Aerovías de         0.00         0.00           0.00          210.11         210.11 USD          No
                                                ROMAN                           Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  3457 E EDGEMONT ST             S.A.B. de C.V.        C.V.
                                                TUCSON AZ 85716
66                      318           No        PALOMO, MARIO HECTOR               Grupo          Aerovías de         0.00         0.00           0.00          751.86         751.86 USD          No
                                                1303 LARKIN ST, #506            Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  SAN FRANCISCO CA 94109         S.A.B. de C.V.        C.V.


67                     20495          No        PANORAMA SERVICES AND              Grupo          Aerovías de         0.00         0.00           0.00          945.45         945.45 USD          Yes
                                                TRAVEL                          Aeroméxico,      México, S.A. de
       Date Filed:   1/21/2021                  10510 W FLAGLER ST             S.A.B. de C.V.        C.V.
                                                MIAMI FL 33174
68                      699           No        PAPAKONSTANTINOU,                  Grupo          Aerovías de         0.00         0.00           0.00         1,488.33       1,488.33 USD         No
                                                ELENA                           Aeroméxico,      México, S.A. de
       Date Filed:    2/4/2021                  BISMARCKSTRASSE 88             S.A.B. de C.V.        C.V.
                                                BERLIN 10627
                                                GERMANY
69                     12892          No        PAPAMICHAIL, DIMITRIOS             Grupo          Aerovías de         0.00         0.00           0.00          525.27         525.27 USD          No
                                                KARAOLI & DIMITRIOU 18          Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  NEA PENTELI, ATHENS 15236      S.A.B. de C.V.        C.V.
                                                GREECE




                                                                                                                                                                                                     Page 8
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 32 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
70                     14836          No        PARAISO, HEATHER B                 Grupo          Aerovías de         0.00         0.00           0.00          195.90         195.90 USD           No
                                                422 ALDWYCH RD                  Aeroméxico,      México, S.A. de
       Date Filed:    4/1/2021                  EL CAJON CA 92020              S.A.B. de C.V.         C.V.


71                     10584          No        PARANT, SARA                       Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                16 RUE LÉON HOURLIER            Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 RUEIL-MALMAISON, 92500         S.A.B. de C.V.        C.V.
                                                FRANCE
72                     14078          No        PARIDAD EDUCATION                  Grupo          Aerovías de         0.00         0.00           0.00         5,010.60       5,010.60 USD         Yes
                                                CONSULTING                      Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  5315 N CLARK ST, #229          S.A.B. de C.V.        C.V.
                                                CHICAGO IL 60640
73                     11553          No        PARK, A YOUNG                      Grupo          Aerovías de         0.00         0.00           0.00         1,274.84       1,274.84 USD         No
                                                33, TTUKSEOM-RO 52-GIL,         Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  GWANGJIN-GU                    S.A.B. de C.V.        C.V.
                                                201
                                                SEOUL 05100
                                                SOUTH KOREA
74                     12579          No        PARK, BOKYOUNG                     Grupo          Aerovías de         0.00         0.00           0.00          886.21         886.21 USD          No
                                                107-303, 313, HAEDOJII-RO,      Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  SEO-GU                         S.A.B. de C.V.        C.V.
                                                BUSAN-SI 49239
                                                SOUTH KOREA
75                     10638          No        PARK, DAIN                         Grupo          Aerovías de         0.00         0.00           0.00         2,125.90       2,125.90 USD         No
                                                A-402                           Aeroméxico,      México, S.A. de
       Date Filed:   12/24/2020                 NANGOK-RO 11GA-GIL             S.A.B. de C.V.        C.V.
                                                GWANAK-GU
                                                SEOUL 08859
                                                SOUTH KOREA
76                     14589          No        PARK, HAEUN                        Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                103HO SAMHUNG VILLA             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  18-18, SEONGNAM-DONG,          S.A.B. de C.V.        C.V.
                                                DAEJEON-SI 34589
                                                SOUTH KOREA
77                     11862          No        PARK, HYOUNGUK                     Grupo          Aerovías de         0.00         0.00           0.00         2,969.00       2,969.00 USD         No
                                                105-1501, HANLIM PRUGIO         Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  APT                            S.A.B. de C.V.        C.V.
                                                13, OERI-RO 34BEON-GIL
                                                SEONGSAN-GU
                                                CHANGWON-SI 51471
                                                REPUBLIC OF KOREA




                                                                                                                                                                                                     Page 9
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 33 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
78                     11511          No        PARK, HYUNIL                       Grupo          Aerovías de         0.00         0.00           0.00         2,519.00       2,519.00 USD          No
                                                115-1103, 92, GEONWON-          Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  DAERO                          S.A.B. de C.V.         C.V.
                                                GURI-SI, GYEONGGI-DO
                                                11917
                                                SOUTH KOREA
79                     11535          No        PARK, HYUNIL                       Grupo          Aerovías de         0.00         0.00           0.00         2,519.00       2,519.00 USD         No
                                                115-1103, 92, GEONWON-          Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  DAERO                          S.A.B. de C.V.        C.V.
                                                GURI-SI, GYEONGGI-DO
                                                11917
                                                SOUTH KOREA
80                     12650          No        PARK, JEONGHWA                     Grupo          Aerovías de         0.00         0.00           0.00          863.35         863.35 USD          No
                                                28, BONGSORU-RO 36BEON-         Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  GIL, JUNG-GU                   S.A.B. de C.V.        C.V.
                                                DAEJEON 35059
                                                REPUBLIC OF KOREA
81                     14347          No        PARK, JIYOUNG                      Grupo          Aerovías de         0.00         0.00           0.00          992.35         992.35 USD          No
                                                111-606,30,DONGDAE 12-          Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  GIL,BUK-GU,ULSAN               S.A.B. de C.V.        C.V.
                                                ULSAN 44226
                                                SOUTH KOREA
82                     10423          No        PARK, SANGJUN                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                GANGDONG-GU                     Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 CHEONJUNG-RO 27-GIL 10-6       S.A.B. de C.V.        C.V.
                                                SEOUL 05311
                                                SOUTH KOREA
83                      198           No        PARK, SOONHONG                     Grupo          Aerovías de         0.00         0.00           0.00         1,805.60       1,805.60 USD         No
                                                35, SUPUNG-RO 23 BEON-          Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 GIL, SUJI-GU                   S.A.B. de C.V.        C.V.
                                                YONGIN-SI, GYEONGGI-DO
                                                16818
                                                REPUBLIC OF KOREA
84                     12552          No        PARK, SUNGKYUN                     Grupo          Aerovías de         0.00         0.00           0.00          694.54         694.54 USD          No
                                                79 MALLIJAE RO                  Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  MAPO GU                        S.A.B. de C.V.        C.V.
                                                SEOUL, 04187
                                                REPUBLIC OF KOREA
85                     10569          No        PARK, SURAN                        Grupo          Aerovías de         0.00         0.00           0.00         1,720.00       1,720.00 USD         No
                                                LEVEL 3 575 SUYEONG-RO          Aeroméxico,      México, S.A. de
       Date Filed:   12/20/2020                 BUSAN, 48260                   S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA




                                                                                                                                                                                                   Page 10
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 34 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
86                     12894          No        PARK, YEONJEONG                    Grupo          Aerovías de         0.00         0.00           0.00          900.52         900.52 USD           No
                                                202                             Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  97, YEOUIDAEBANG-RO            S.A.B. de C.V.         C.V.
                                                24DA-GIL
                                                DONGJAK-GU
                                                SEOUL 07055
                                                REPUBLIC OF KOREA
87                     11893          No        PARK, YOONU                        Grupo          Aerovías de         0.00         0.00           0.00         2,269.00       2,269.00 USD         No
                                                105-1501 HAN-LIM PRUGIO         Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  APT.                           S.A.B. de C.V.        C.V.
                                                13, OERI-RO 34BEON-GIL,
                                                SEONGSAN-GU
                                                CHANGWON-SI 51471
                                                REPUBLIC OF KOREA
88                     12899          No        PARK, YOUNGHUN                     Grupo          Aerovías de         0.00         0.00           0.00          900.52         900.52 USD          No
                                                202                             Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  97, YEOUIDAEBANG-RO            S.A.B. de C.V.        C.V.
                                                24DA-GIL
                                                DONGJAK-GU
                                                SEOUL 07055
                                                REPUBLIC OF KOREA
89                     10829          No        PARK, YOUNGSOOK                    Grupo          Aerovías de         0.00         0.00           0.00          950.00         950.00 USD          No
                                                1077, CHEONHO-DAERO,            Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 GANGDONG-GU                    S.A.B. de C.V.        C.V.
                                                SEOUL 05340
                                                REPUBLIC OF KOREA
90                     14275          No        PAYNE, TANNER                      Grupo          Aerovías de         0.00         0.00           0.00         2,080.00       2,080.00 USD         Yes
                                                31575 HILLTOP BLVD              Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  PO BOX 1344                    S.A.B. de C.V.        C.V.
                                                RUNNING SPRINGS CA 92382
91                      228           No        PECORARO, SANTA M                  Grupo          Aerovías de         0.00         0.00           0.00          509.01         509.01 USD          No
                                                242 LYNDALE AVE                 Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  BUFFALO NY 14223               S.A.B. de C.V.        C.V.


92                     20400          No        PEDRAJA, JANELYS                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                SANTA ADRIANA ST 11,            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  REAL DE PALMAS                 S.A.B. de C.V.        C.V.
                                                COL. INDECO
                                                VILLAHERMOSA TA 86281
                                                MEXICO
93                     12193          No        PELLETIER, MARC-ANDRE              Grupo          Aerovías de         0.00         0.00           0.00         1,211.00       1,211.00 USD         No
                                                FORTIN                          Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  7072 DE L'EPEE                 S.A.B. de C.V.        C.V.
                                                MONTREAL QC H3N 2E1
                                                CANADA




                                                                                                                                                                                                   Page 11
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 35 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
94                      264           No        PENA, IRMA L                       Grupo          Aerovías de         0.00         0.00           0.00          381.48         381.48 USD           No
                                                PO BOX 3895                     Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  SAN LUIS AZ 85349              S.A.B. de C.V.         C.V.


95                     10388          No        PENNER, PAUL                       Grupo          Aerovías de         0.00         0.00           0.00          827.21         827.21 USD          No
                                                203-1610 W 12TH AVE             Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 VANCOUVER BC V6J 2E4           S.A.B. de C.V.        C.V.
                                                CANADA
96                     20288          No        PEREZ MARTINEZ, CESAR              Grupo          Aerovías de         0.00         0.00           0.00         5,672.00       5,672.00 USD         No
                                                AUGUSTO                         Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  510 DE LAS CALANDRIAS          S.A.B. de C.V.        C.V.
                                                MONTERREY NL 64630
                                                MEXICO
97                     10541          No        PEREZ, ADALBERTA                   Grupo          Aerovías de         0.00         0.00           0.00          163.62         163.62 USD          Yes
                                                603 THAYNES DR                  Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 PRINCETON TX 75407             S.A.B. de C.V.        C.V.


98                      700           No        PEREZ, ESTEFANNI NABOR             Grupo          Aerovías de         0.00         0.00           0.00          787.90         787.90 USD          No
                                                C/O LUCERO GONZALEZ             Aeroméxico,      México, S.A. de
       Date Filed:    2/5/2021                  1697 ADAMS AVE, SPC 21         S.A.B. de C.V.        C.V.
                                                EL CENTRO CA 92243
99                     12798          No        PEREZ, KIRA                        Grupo          Aerovías de         0.00         0.00           0.00         1,321.18       1,321.18 USD         No
                                                40687 DUTTON ST                 Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  CHERRY VALLEY CA 92223         S.A.B. de C.V.        C.V.


100                    13626          No        PEREZ, MA DE LOS                   Grupo          Aerovías de         0.00         0.00           0.00          573.24         573.24 USD          No
                                                ANGELES LOPEZ                   Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  1005 N WATER ST                S.A.B. de C.V.        C.V.
                                                SHEBOYGAN WI 53081
101                    11938          No        PETINIOT, FLORENCE                 Grupo          Aerovías de         0.00         0.00           0.00         4,411.00       4,411.00 USD         No
                                                95 BOULEVARD DE                 Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  MONTMORENCY                    S.A.B. de C.V.        C.V.
                                                PARIS 75016
                                                FRANCE
102                    10422          No        PEWTON, BENJAMIN                   Grupo          Aerovías de         0.00         0.00           0.00          589.32         589.32 USD          No
                                                DOUGLAS                         Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 4 HYDE FARM BARNS              S.A.B. de C.V.        C.V.
                                                THE HYDE
                                                KINVER
                                                STOURBRIDGE, WM DY76LS
                                                UNITED KINGDOM
103                    13950          No        PFIRSCH, LOUISE                    Grupo          Aerovías de         0.00         0.00           0.00          772.72         772.72 USD          No
                                                74 RUE DE LOURMEL               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  PARIS 75015                    S.A.B. de C.V.        C.V.
                                                FRANCE




                                                                                                                                                                                                   Page 12
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 36 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
104                    13573          No        PHAGURA, KIERAN                    Grupo          Aerovías de         0.00         0.00           0.00            0.00          0.00 USD           Yes
                                                4928 CENTRAL AVE                Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  DELTA BC V4K 2G6               S.A.B. de C.V.         C.V.
                                                CANADA
105                    10589          No        PHILIP, ANNABEL                    Grupo          Aerovías de         0.00         0.00           0.00         1,422.11       1,422.11 USD         No
                                                CHARLOTTE CORBEN                Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 WALNUT TREE COTTAGE            S.A.B. de C.V.        C.V.
                                                NORTH MEADOWS
                                                OFFHAM
                                                KENT, ME19 5NU
                                                UNITED KINGDOM
106                     236           No        PHILIPPE, VIRGILI                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                14 RUE PERRON                   Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  EDMUNDSTON NB E3V 3S6          S.A.B. de C.V.        C.V.
                                                CANADA
107                    10528          No        PIATKOWSKI, ALYSIA                 Grupo          Aerovías de         0.00         0.00           0.00         1,527.60       1,527.60 USD         No
                                                10 DITTMER CRESCENT             Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 ETOBICOKE ON M9W 4P8           S.A.B. de C.V.        C.V.
                                                CANADA
108                    14721          No        PICASSO TRAVEL                     Grupo          Aerovías de         0.00         0.00           0.00         1,981.95       1,981.95 USD         No
                                                65 W 36TH ST, STE 302           Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  NEW YORK NY 10018              S.A.B. de C.V.        C.V.


109                    20192          No        PIERSON, LAURA                     Grupo          Aerovías de         0.00         0.00           0.00          950.00         950.00 USD          No
                                                302 MADISON ST                  Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  CULPEPER VA 22701              S.A.B. de C.V.        C.V.


110                    11168          No        PIETRANTONI, ALAIN                 Grupo          Aerovías de         0.00         0.00           0.00         1,294.04       1,294.04 USD         No
                                                37 RUE DES TROIS PONTS          Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 FABREGUES 34690                S.A.B. de C.V.        C.V.
                                                FRANCE
111                    11167          No        PIETRANTONI, OLIVIER               Grupo          Aerovías de         0.00         0.00           0.00         1,294.04       1,294.04 USD         No
                                                96 RUE DU JURA                  Aeroméxico,      México, S.A. de
       Date Filed:   12/30/2020                 BATIMENT B                     S.A.B. de C.V.        C.V.
                                                APPARTEMENT 1
                                                DIVONNE LES BAINS 01220
                                                FRANCE
112                    10351          No        PINTO DE REZENDE,                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                RODRIGO STANGER M               Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 RUA VILA, 33                   S.A.B. de C.V.        C.V.
                                                BARREIROS, LU 27790
                                                SPAIN




                                                                                                                                                                                                   Page 13
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 37 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
113                     158           No        POHLMANN, KIRSTEN                  Grupo          Aerovías de         0.00         0.00           0.00         1,072.80       1,072.80 USD          No
                                                325 JOHN ST                     Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 SANTA CRUZ CA 95060            S.A.B. de C.V.         C.V.


114                    20488          No        PONGUTA, YENNY                     Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                ALEJANDRA CRUZ                  Aeroméxico,      México, S.A. de
       Date Filed:   1/16/2021                  K 100 65-46 SUR INTERIOR 2     S.A.B. de C.V.        C.V.
                                                CASA 37
                                                BOGOTA CU 110111
                                                COLOMBIA
115                     208           No        POPE, KENDALL                      Grupo          Aerovías de         0.00         0.00           0.00          525.91         525.91 USD          No
                                                C/O TERRI KIRCHHOFF             Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 1122 S JEFFERSON PL            S.A.B. de C.V.        C.V.
                                                KENNEWICK WA 99338
116                    10314          No        PORTACCI, ADAM                     Grupo          Aerovías de         0.00         0.00           0.00          584.00         584.00 USD          No
                                                5533 GLENWICK LN                Aeroméxico,      México, S.A. de
       Date Filed:   12/8/2020                  DALLAS TX 75209                S.A.B. de C.V.        C.V.


117                    10338          No        PORTER, CAPRISHA                   Grupo          Aerovías de         0.00         0.00           0.00          294.95         294.95 USD          No
                                                3703 S EDMUNDS ST, #177         Aeroméxico,      México, S.A. de
       Date Filed:   12/9/2020                  SEATTLE WA 98118               S.A.B. de C.V.        C.V.


118                     654           No        POWELL, BERTHA                     Grupo          Aerovías de         0.00         0.00           0.00         1,247.26       1,247.26 USD         No
                                                3652 CYPRESS WAY                Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  SANTA ROSA CA 95405            S.A.B. de C.V.        C.V.


119                    11054          No        PRADO, MARIBEL DEL                 Grupo          Aerovías de         0.00         0.00           0.00          208.10         208.10 USD          No
                                                CARMEN                          Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 135 ALBEMARLE RD               S.A.B. de C.V.        C.V.
                                                WHITE PLAINS NY 10605
120                    11058          No        PRADO-SOTO, ALFRANIO               Grupo          Aerovías de         0.00         0.00           0.00          208.10         208.10 USD          No
                                                135 ALBEMARLE RD                Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 WHITE PLAINS NY 10605          S.A.B. de C.V.        C.V.


121                    14497          No        PRAET, ARNO VAN                    Grupo          Aerovías de         0.00         0.00           0.00          716.98         716.98 USD          No
                                                VEILINGLAAN 75                  Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  WOLVERTEM 1861                 S.A.B. de C.V.        C.V.
                                                BELGIUM
122                    10710          No        PREAU, VINCENT                     Grupo          Aerovías de         0.00         0.00           0.00          363.00         363.00 USD          No
                                                4167 AVENUE DE L'HOTEL          Aeroméxico,      México, S.A. de
       Date Filed:   12/26/2020                 DE VILLE                       S.A.B. de C.V.        C.V.
                                                MONTREAL QC H2W 2G9
                                                CANADA




                                                                                                                                                                                                   Page 14
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 38 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
123                    13966          No        PRIVILEGES VOYAGES IATA            Grupo          Aerovías de         0.00         0.00           0.00         1,321.60       1,321.60 USD          No
                                                20262362                        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  46 AVENUE MARCEAU              S.A.B. de C.V.         C.V.
                                                PARIS FR 75008
                                                FRANCE
124                    14387          No        PRO SKY AG                         Grupo          Aerovías de         0.00         0.00           0.00         3,366.00       3,366.00 USD         Yes
                                                SCHANZENSTRASSE 6-20            Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  COLOGNE 51063                  S.A.B. de C.V.        C.V.
                                                GERMANY
125                    14019          No        PROULX, RICHARD                    Grupo          Aerovías de         0.00         0.00           0.00         1,543.00       1,543.00 USD         No
                                                1570 AVE CHAMPFLEURY            Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  QUEBEC QC G1J 4L8              S.A.B. de C.V.        C.V.
                                                CANADA
126                    10369          No        PRYCE, SHAREESE                    Grupo          Aerovías de         0.00         0.00           0.00          561.53         561.53 USD          No
                                                840 DUNDAS ST W, UNIT 15        Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 MISSISSAUGA ON L5C 1C2         S.A.B. de C.V.        C.V.
                                                CANADA
127                    13822          No        PUBLIC PICTURE &                   Grupo          Aerovías de         0.00         0.00           0.00          587.43         587.43 USD          No
                                                MARKETING AS                    Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  ATTN MARIAN HOLIS              S.A.B. de C.V.        C.V.
                                                EUROPSKA 269/16
                                                PRAGUE 160 41
                                                CZECH REPUBLIC
128                    20345          No        PUERTA, NOELIA                     Grupo          Aerovías de         0.00         0.00           0.00         1,923.05       1,923.05 USD         No
                                                ZARAUELA                        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  199 CALLE MARIA                S.A.B. de C.V.        C.V.
                                                AUXILIADORA
                                                3C
                                                TERRASSA 08224
                                                SPAIN
129                    10520          No        PURYEAR, JARRELL                   Grupo          Aerovías de         0.00         0.00           0.00         1,417.14       1,417.14 USD         No
                                                4291 KRUMS CORNERS RD           Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 TRUMANSBURG NY 14886           S.A.B. de C.V.        C.V.


130                    10386          No        QUENEHEN, STANISLAS                Grupo          Aerovías de         0.00         0.00           0.00          500.00         500.00 USD          No
                                                CALLE BRASIL 212                Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 COLONIA LOS ALAMOS             S.A.B. de C.V.        C.V.
                                                SALTILLO, 25210
                                                MEXICO
131                    20139          No        QUINONES, JORGE A                  Grupo          Aerovías de         0.00         0.00           0.00          517.98         517.98 USD          No
                                                917 COBBLE CREEK CURVE          Aeroméxico,      México, S.A. de
       Date Filed:   12/23/2020                 NEWARK DE 19702                S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 15
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 39 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
132                    20225          No        QUINTANILLA LOREDO,                Grupo          Aerovías de         0.00         0.00           0.00          749.65         749.65 USD           No
                                                THAIS                           Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  DISTRITO B-4 307               S.A.B. de C.V.         C.V.
                                                MONTERREY, NL 64600
                                                MEXICO
133                    13730          No        RAATH, LEON                        Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                182 NEGESTER BOULEVARD          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  POSBUS 1819                    S.A.B. de C.V.        C.V.
                                                BELA BELA ZA 0480
                                                SOUTH AFRICA
134                    20346          No        RAMIREZ GARCIA, MARIA              Grupo          Aerovías de         0.00         0.00           0.00          502.00         502.00 USD          No
                                                MARYORI                         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  6 SINGING WOODS RD             S.A.B. de C.V.        C.V.
                                                NORWALK CT 06850
135                    14535          No        RAMIREZ, ALICIA SANCHEZ            Grupo          Aerovías de         0.00         0.00           0.00          348.00         348.00 USD          No
                                                58 W 129TH ST, APT 2B           Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  NEW YORK NY 10027              S.A.B. de C.V.        C.V.


136                    14846          No        RAMIREZ, BELINDA CHERIE            Grupo          Aerovías de         0.00         0.00           0.00          642.52         642.52 USD          No
                                                1272 CYPRESS AVE                Aeroméxico,      México, S.A. de
       Date Filed:    4/8/2021                  SAN DIEGO CA 92103             S.A.B. de C.V.        C.V.


137                    14845          No        RAMIREZ, BELINDA CHERIE            Grupo          Aerovías de         0.00         0.00           0.00         1,534.41       1,534.41 USD         No
                                                1272 CYPRESS AVE                Aeroméxico,      México, S.A. de
       Date Filed:    4/8/2021                  SAN DIEGO CA 92103             S.A.B. de C.V.        C.V.


138                    13418          No        RAMIREZ, EVELYN R                  Grupo          Aerovías de         0.00         0.00           0.00         1,400.98       1,400.98 USD         No
                                                4622 W PETERSON AVE             Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  CHICAGO IL 60646               S.A.B. de C.V.        C.V.


139                    10487          No        RAMIREZ, HUGO ENRIQUE              Grupo          Aerovías de         0.00         0.00           0.00          728.00         728.00 USD          No
                                                24815 ACROPOLIS DR              Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 MISSION VIEJO CA 92691         S.A.B. de C.V.        C.V.


140                    12117          No        RAMIREZ, LUZ OSORIO                Grupo          Aerovías de         0.00         0.00           0.00         1,058.17       1,058.17 USD         No
                                                AV SIRIVANA CLL 11 28-723       Aeroméxico,      México, S.A. de
       Date Filed:    1/7/2021                  INT 9                          S.A.B. de C.V.        C.V.
                                                EL YOPAL CA 850001
                                                COLOMBIA
141                    20158          No        RAMOS, LIGIA INES                  Grupo          Aerovías de         0.00         0.00           0.00         1,098.34       1,098.34 USD         No
                                                CEBALLOS                        Aeroméxico,      México, S.A. de
       Date Filed:   12/31/2020                 CALLE 64G 76A 67               S.A.B. de C.V.        C.V.
                                                BOGOTA, 00000
                                                COLOMBIA




                                                                                                                                                                                                   Page 16
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 40 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
142                    13004          No        RAPANOVA, KAMILA                   Grupo          Aerovías de         0.00         0.00           0.00         1,516.41       1,516.41 USD          No
                                                VLCIE HRDLO 63                  Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  BRATISLAVA, SK 821 07          S.A.B. de C.V.         C.V.
                                                SLOVAKIA
143                     593           No        RAPH, KAREN YOON                   Grupo          Aerovías de         0.00         0.00           0.00          706.00         706.00 USD          No
                                                1012 EAST ST                    Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  SANTA BARBARA CA 93103         S.A.B. de C.V.        C.V.


144                    10384          No        RASCH, MATTHIAS                    Grupo          Aerovías de         0.00         0.00           0.00           61.78          61.78 USD          No
                                                KONRAD-CELTIS-STR 66            Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 MUNICH, BV 81369               S.A.B. de C.V.        C.V.
                                                GERMANY
145                    14638          No        REED, LAUREN TERESE                Grupo          Aerovías de         0.00         0.00           0.00         2,539.15       2,539.15 USD         No
                                                12750 NICOLLET AVE, STE         Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  210                            S.A.B. de C.V.        C.V.
                                                BURNSVILLE MN 55337
146                    11361          No        REEVE, KATRINA                     Grupo          Aerovías de         0.00         0.00           0.00          647.53         647.53 USD          No
                                                131 DANKS STREET                Aeroméxico,      México, S.A. de
       Date Filed:    1/3/2021                  ALBERT PARK 3206               S.A.B. de C.V.        C.V.
                                                AUSTRALIA
147                    10378          No        REIBEL, EMILE                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                13 QUAI DU DOCTEUR MASS         Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 MAISONS ALFORT, 94700          S.A.B. de C.V.        C.V.
                                                FRANCE
148                    10619          No        REICHERT, BIRGIT                   Grupo          Aerovías de         0.00         0.00           0.00         1,234.22       1,234.22 USD         No
                                                ERICH-KAESTNER-WEG 5            Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 BRUCKMUEHL, DE 83052           S.A.B. de C.V.        C.V.
                                                GERMANY
149                    13053          No        RENDON, GREGORIO                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                RODRIGUEZ                       Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  4931174474                     S.A.B. de C.V.        C.V.
                                                FRESNILLO ,ZAC 99040
                                                MEXICO
150                    11939          No        REYES, ROBERTO CARLOS              Grupo          Aerovías de         0.00         0.00           0.00          488.73         488.73 USD          Yes
                                                PRADO                           Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                  1619 GOSHAWK DR                S.A.B. de C.V.        C.V.
                                                LONGMONT CO 80504
151                     156           No        REYNARD, ELLEN                     Grupo          Aerovías de         0.00         0.00           0.00         1,717.74       1,717.74 USD         No
                                                11366 DEER CREEK LN             Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 NEVADA CITY CA 95959           S.A.B. de C.V.        C.V.




                                                                                                                                                                                                   Page 17
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 41 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
152                    13616          No        REYNOSO, KARLA                     Grupo          Aerovías de         0.00         0.00           0.00            0.00          0.00 USD           Yes
                                                HERNANDEZ                       Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  1819 LAGUNA ST, APT 1H         S.A.B. de C.V.         C.V.
                                                CONCORD CA 94520
153                    12818          No        REZA, ALIGHIERI                    Grupo          Aerovías de         0.00         0.00           0.00          268.45         268.45 USD          No
                                                10250 CAMINITO CUERVO,          Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  UNIT 40                        S.A.B. de C.V.        C.V.
                                                SAN DIEGO CA 92108
154                    10385          No        RICHARD THURSTON,                  Grupo          Aerovías de         0.00         0.00           0.00         1,796.36       1,796.36 USD         No
                                                MARIANNE PULFER                 Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 220 N ZAPATA HWY, STE 11       S.A.B. de C.V.        C.V.
                                                LAREDO TX 78043
155                    11785          No        RIVERA, CHRISTINA                  Grupo          Aerovías de         0.00         0.00           0.00         3,033.47       3,033.47 USD         No
                                                121 ALHAMBRA PLZ, STE           Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  1700                           S.A.B. de C.V.        C.V.
                                                CORAL GABLES FL 33134
156                    14823          No        ROACH, JORDAN                      Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                5920 N ALBINA AVE, APT 1        Aeroméxico,      México, S.A. de
       Date Filed:   3/21/2021                  PORTLAND OR 97217              S.A.B. de C.V.        C.V.


157                    10897          No        ROBAYO, ANA MARIA                  Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                AZORES 610, DEPA 301,           Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 PORTALES NORTE, BJ             S.A.B. de C.V.        C.V.
                                                AMORES 33, APTO 202, DEL
                                                VALLE, BJ
                                                CIUDAD DE MEXICO, DF
                                                03300
                                                MEXICO
158                    13299          No        ROBERTO, FONTI                     Grupo          Aerovías de         0.00         0.00           0.00         1,170.34       1,170.34 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
159                    13736          No        ROBERTSON, ANDY                    Grupo          Aerovías de         0.00         0.00           0.00          591.00         591.00 USD          No
                                                7 LEAMINGTON ROAD               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  AUCKLAND 1024                  S.A.B. de C.V.        C.V.
                                                NEW ZEALAND
160                    20397          No        RODRIGUEZ, ANABEL                  Grupo          Aerovías de         0.00         0.00           0.00          943.40         943.40 USD          No
                                                MADRIGAL                        Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  AVE CASA FUERTE 158-31         S.A.B. de C.V.        C.V.
                                                FRAC CASA FUERTE
                                                TLAJOMULCO DE ZUNIGA
                                                JA 45645
                                                MEXICO




                                                                                                                                                                                                   Page 18
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 42 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
161                     177           No        RODRIGUEZ, MARIA JESUS             Grupo          Aerovías de         0.00         0.00           0.00          344.67         344.67 USD           No
                                                RIVAS                           Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 PASEO ROYAL COUNTRY            S.A.B. de C.V.         C.V.
                                                5505
                                                COTO LA CAMPINA #5
                                                ZAPOPAN, JAL 45116
                                                MEXICO
162                    10523          No        RODRIGUEZ, MARIA JESUS             Grupo          Aerovías de         0.00         0.00           0.00          344.67         344.67 USD          No
                                                RIVAS                           Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 PASEO ROYAL COUNTRY            S.A.B. de C.V.        C.V.
                                                5505
                                                COTO LA CAMPINA #5
                                                ZAPOPAN, JAL 45116
                                                MEXICO
163                    20487          No        RODRIGUEZ, RAFAELA                 Grupo          Aerovías de         0.00         0.00           0.00          793.70         793.70 USD          No
                                                MEDRANO                         Aeroméxico,      México, S.A. de
       Date Filed:   1/16/2021                  NEBULA 11A, COLONIA            S.A.B. de C.V.        C.V.
                                                LAGO ESMERALDA
                                                CONDOMINIO AQUA 1
                                                ATIZAPAN DE ZARAGOZA
                                                MX 52989
                                                MEXICO
164                     179           No        ROGERS, BOBBY MATTHEW              Grupo          Aerovías de         0.00         0.00           0.00          567.54         567.54 USD          No
                                                406 LYNHURST RD SE              Aeroméxico,      México, S.A. de
       Date Filed:   12/22/2020                 SMYRNA GA 30082                S.A.B. de C.V.        C.V.


165                     200           No        ROJAS, OFELIA GASCA                Grupo          Aerovías de         0.00         0.00           0.00         2,785.85       2,785.85 USD         No
                                                1121 WHITEWATER AVE             Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 SAINT CHARLES MN 55972         S.A.B. de C.V.        C.V.


166                    14691          No        ROMAN, EDUARDO                     Grupo          Aerovías de         0.00         0.00           0.00          866.20         866.20 USD          No
                                                ENRIQUEZ                        Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  AV INSURGENTES 68 INT 7,       S.A.B. de C.V.        C.V.
                                                SAN MATEO
                                                HUICHAPAN HG 42403
                                                MEXICO
167                    13035          No        ROMAN, JOSE LUIS                   Grupo          Aerovías de         0.00         0.00           0.00          524.57         524.57 USD          Yes
                                                FURNTES                         Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  714 W OLYMPIC BLVD, STE        S.A.B. de C.V.        C.V.
                                                450
                                                LOS ANGELES CA 90015




                                                                                                                                                                                                   Page 19
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 43 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
168                    20435          No        ROMERO, MIGUEL ANGEL               Grupo          Aerovías de         0.00         0.00           0.00         6,817.46       6,817.46 USD          No
                                                MEZA                            Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  HACIENDA DE XAJAY 362          S.A.B. de C.V.         C.V.
                                                NAUCALPAN DE JUAREZ
                                                53300
                                                MEXICO
169                    20115          No        ROSA, HECTOR MARTINEZ              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                DE LA                           Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 4569 WALDEN WAY                S.A.B. de C.V.        C.V.
                                                DENVER CO 80249
170                    13424          No        ROSALES, JAVIER ARREOLA            Grupo          Aerovías de         0.00         0.00           0.00          599.55         599.55 USD          Yes
                                                CALLE 7 #22                     Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  INT 4                          S.A.B. de C.V.        C.V.
                                                MIGUEL HIDALGO, CDMX
                                                11650
                                                MEXICO
171                    10535          No        ROSALES, MARIO                     Grupo          Aerovías de         0.00         0.00           0.00         1,200.00       1,200.00 USD         No
                                                8514 GIBBS WAY                  Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 SACRAMENTO CA 95823            S.A.B. de C.V.        C.V.


172                    10816          No        ROSARIO, CLEOPATRIA                Grupo          Aerovías de         0.00         0.00           0.00         1,011.24       1,011.24 USD         No
                                                15026 CARLISLE ST               Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 DETROIT MI 48205               S.A.B. de C.V.        C.V.


173                    11336          No        ROSENBERG, PAUL                    Grupo          Aerovías de         0.00         0.00           0.00          512.52         512.52 USD          No
                                                1 OAK RD                        Aeroméxico,      México, S.A. de
       Date Filed:    1/2/2021                  SADDLE RIVER NJ 07458          S.A.B. de C.V.        C.V.


174                    13575          No        ROSSITER, ELISABETH                Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                10758 VISTA PL                  Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  DELTA BC V4C 6Y9               S.A.B. de C.V.        C.V.
                                                CANADA
175                    20285          No        ROVIRA, DAVID ZAPATER              Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                C/ MATAGALLS, 9                 Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  TORELLO 08570                  S.A.B. de C.V.        C.V.
                                                SPAIN
176                     670           No        RSH TRAVEL INC                     Grupo          Aerovías de         0.00         0.00           0.00        34,350.00      34,350.00 USD         No
                                                ATTN ADELINE PIEKHAM-           Aeroméxico,      México, S.A. de
       Date Filed:   1/20/2021                  HSIEH                          S.A.B. de C.V.        C.V.
                                                7100 WOODBINE AVE, STE
                                                408
                                                MARKHAM ON L3R 5J2
                                                CANADA




                                                                                                                                                                                                   Page 20
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 44 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
177                    14161          No        RUBBO, LILIANI LARUCCIA            Grupo          Aerovías de         0.00         0.00           0.00          937.43         937.43 USD           No
                                                ALAMEDA DOS PELICANOS,          Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  395                            S.A.B. de C.V.         C.V.
                                                MAIRIPORA SP 07622-435
                                                BRAZIL
178                    11630          No        RUIZ, WENDY                        Grupo          Aerovías de         0.00         0.00           0.00          420.67         420.67 USD          No
                                                8137 SIERRA WOOD LN             Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  CARPENTERSVILLE IL 60110       S.A.B. de C.V.        C.V.


179                    14832          No        RUTH, MEGAN                        Grupo          Aerovías de         0.00         0.00           0.00         1,068.92       1,068.92 USD         No
                                                225 CURRAN ST                   Aeroméxico,      México, S.A. de
       Date Filed:   3/28/2021                  BAKERSFIELD CA 93309           S.A.B. de C.V.        C.V.


180                    10398          No        RUTLEDGE, BRIANNA RAE              Grupo          Aerovías de         0.00         0.00           0.00          514.17         514.17 USD          No
                                                905-6900 PEARSON WAY            Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 RICHMOND BC V7C 0C9            S.A.B. de C.V.        C.V.
                                                CANADA
181                    10673          No        RYOO, HONG RYEOL                   Grupo          Aerovías de         0.00         0.00           0.00         1,496.86       1,496.86 USD         No
                                                ANYANG-SI, GYEONGGI-DO          Aeroméxico,      México, S.A. de
       Date Filed:   12/25/2020                 14099                          S.A.B. de C.V.        C.V.
                                                SOUTH KOREA
182                    12295          No        RYOO, HONG RYEOL                   Grupo          Aerovías de         0.00         0.00           0.00         1,496.86       1,496.86 USD         No
                                                ANYANG-SI, GYEONGGI-DO          Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  14099                          S.A.B. de C.V.        C.V.
                                                SOUTH KOREA
183                    13531          No        RYU, GAYOUNG                       Grupo          Aerovías de         0.00         0.00           0.00          624.01         624.01 USD          No
                                                301HO 101 DONG, 58-11,          Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  HYEHWA-RO 9 GIL,               S.A.B. de C.V.        C.V.
                                                JONGNO-GU
                                                SEOUL 03069
                                                REPUBLIC OF KOREA
184                    10914          No        RYU, SUNJIN                        Grupo          Aerovías de         0.00         0.00           0.00          630.00         630.00 USD          No
                                                MAPO-GU, BAEKBUM-RO             Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 199                            S.A.B. de C.V.        C.V.
                                                #811
                                                SEOUL 04195
                                                SOUTH KOREA
185                    14291          No        RYU, WONSANG                       Grupo          Aerovías de         0.00         0.00           0.00          603.66         603.66 USD          No
                                                102-506, 219,                   Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  OEDONGBALLIM-RO                S.A.B. de C.V.        C.V.
                                                SEONGSAN-GU
                                                CHANGWON-SI 51425
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 21
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 45 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
186                    11754          No        SAKAKIMA, AYAKO                    Grupo          Aerovías de         0.00         0.00           0.00         1,707.60       1,707.60 USD          No
                                                2149-1 SHIGA                    Aeroméxico,      México, S.A. de
       Date Filed:    1/5/2021                  HEIGHTS K·S·I                  S.A.B. de C.V.         C.V.
                                                C 201, SUWA CITY
                                                NAGANO 392-0012
                                                JAPAN
187                    20452          No        SALAZAR, FRANCISCO                 Grupo          Aerovías de         0.00         0.00           0.00         4,025.37       4,025.37 USD         No
                                                JAVIER BARRAZA                  Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  243 TERCERA                    S.A.B. de C.V.        C.V.
                                                ZONA CENTRO
                                                ENSENADA, BCN 22800
                                                MEXICO
188                    10420          No        SALGADO, JENNIFER                  Grupo          Aerovías de         0.00         0.00           0.00          813.26         813.26 USD          No
                                                2788 GRAND CONCOURSE,           Aeroméxico,      México, S.A. de
       Date Filed:   12/12/2020                 APT 3FS                        S.A.B. de C.V.        C.V.
                                                BRONX NY 10458
189                    13049          No        SAMLER, SHANNON                    Grupo          Aerovías de         0.00         0.00           0.00          779.00         779.00 USD          No
                                                3010 ROYAL AVE                  Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  NORTH VANCOUVER BC             S.A.B. de C.V.        C.V.
                                                V7K 1Y5
                                                CANADA
190                    14751          No        SAMUEL, MASSON                     Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          No
                                                13 RUE DE LA BARRE              Aeroméxico,      México, S.A. de
       Date Filed:   1/28/2021                  VERTOU 44120                   S.A.B. de C.V.        C.V.
                                                FRANCE
191                    20351          No        SANCHEZ DE LA BLANCA               Grupo          Aerovías de         0.00         0.00           0.00         1,884.00       1,884.00 USD         No
                                                CONTRERAS, SERGI                Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  CALLE BRUC 42, IZQUIERDA       S.A.B. de C.V.        C.V.
                                                4-1
                                                BARCELONA ES 08010
                                                SPAIN
192                    20166          No        SANCHEZ, ANA MARIA                 Grupo          Aerovías de         0.00         0.00           0.00          358.00         358.00 USD          No
                                                GONZALEZ                        Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  C/O INES SANCHEZ LOZANO        S.A.B. de C.V.        C.V.
                                                CALLE PINTOR VELA
                                                SILLER, N.26
                                                CIUDAD REAL 13005
                                                SPAIN
193                    20132          No        SANCHEZ, JAVIER                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                MAURICIO HINOJOSA               Aeroméxico,      México, S.A. de
       Date Filed:   12/21/2020                 MONTE LOS ALPES, #6            S.A.B. de C.V.        C.V.
                                                FRACCIONAMIENTO LOMAS
                                                DE COMANJILLA
                                                LEON, GT 37680
                                                MEXICO




                                                                                                                                                                                                   Page 22
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 46 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
194                    10565          No        SANGHYEON JEON &                   Grupo          Aerovías de         0.00         0.00           0.00            0.00          0.00 USD           Yes
                                                MINYEONG CHOI                   Aeroméxico,      México, S.A. de
       Date Filed:   12/19/2020                 105-406                        S.A.B. de C.V.         C.V.
                                                GULPO-RO 105
                                                BUPEYONG-GU
                                                INCHEON, 21328
                                                REPUBLIC OF KOREA
195                    12909          No        SANO, SATOKI                       Grupo          Aerovías de         0.00         0.00           0.00         1,294.21       1,294.21 USD         No
                                                405 SANSASHION                  Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  3-10-16 KITAZAKAE              S.A.B. de C.V.        C.V.
                                                URAYASU-SHI, CHIBA-KEN
                                                279-0002
                                                JAPAN
196                    13348          No        SANTIAGO, PIERI                    Grupo          Aerovías de         0.00         0.00           0.00         1,544.23       1,544.23 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
197                     648           No        SANTILLAN, MARIA                   Grupo          Aerovías de         0.00         0.00           0.00          426.34         426.34 USD          No
                                                CRISTINA ROBLEDO DE             Aeroméxico,      México, S.A. de
       Date Filed:   1/19/2021                  1636 W 207TH ST                S.A.B. de C.V.        C.V.
                                                TORRANCE CA 90501
198                    13114          No        SAPIR, DONALD                      Grupo          Aerovías de         0.00         0.00           0.00         4,703.34       4,703.34 USD         No
                                                16 ROCKLEDGE AVE, APT           Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  6N1                            S.A.B. de C.V.        C.V.
                                                OSSINING NY 10562
199                    10427          No        SATHAYE, JAYANT                    Grupo          Aerovías de         0.00         0.00           0.00          978.00         978.00 USD          Yes
                                                MORESHWAR                       Aeroméxico,      México, S.A. de
       Date Filed:   12/13/2020                 3B/A1/11, NEW AJANTA           S.A.B. de C.V.        C.V.
                                                AVENUE
                                                KOTHRUD
                                                PUNE, MH 411038
                                                INDIA
200                    20230          No        SATO, CHIHARU                      Grupo          Aerovías de         0.00         0.00           0.00         6,396.23       6,396.23 USD         Yes
                                                184 YAUSHIRO HAMADA             Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  AKITA 010-1654                 S.A.B. de C.V.        C.V.
                                                JAPAN
201                    14693          No        SAUCEDO, CRYSTAL                   Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                NICOLE                          Aeroméxico,      México, S.A. de
       Date Filed:   1/16/2021                  311 N 84TH ST                  S.A.B. de C.V.        C.V.
                                                SEATTLE WA 98103




                                                                                                                                                                                                   Page 23
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 47 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
202                    13313          No        SAXENA, VINEET                     Grupo          Aerovías de         0.00         0.00           0.00         4,099.00       4,099.00 USD          No
                                                5 CHURCHILL PLACE               Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  CANARY WHARF                   S.A.B. de C.V.         C.V.
                                                LONDON E14 5HU
                                                UNITED KINGDOM
203                    14003          No        SCHAPALS, SANDRO                   Grupo          Aerovías de         0.00         0.00           0.00         2,949.51       2,949.51 USD         No
                                                C/O DE CARLO                    Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  FRIEDELSTRASSE 10              S.A.B. de C.V.        C.V.
                                                BERLIN 12047
                                                GERMANY
204                    10397          No        SCHULZ, AUGUST                     Grupo          Aerovías de         0.00         0.00           0.00          514.17         514.17 USD          No
                                                2001-120 MILROSS AVE            Aeroméxico,      México, S.A. de
       Date Filed:   12/11/2020                 VANCOUVER BC V6A 4K7           S.A.B. de C.V.        C.V.
                                                CANADA
205                    12748          No        SCHULZE, STEPHAN                   Grupo          Aerovías de         0.00         0.00           0.00          101.11         101.11 USD          No
                                                C/O FORD MOTOR                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  COMPANY                        S.A.B. de C.V.        C.V.
                                                15504 LOBDELL RD
                                                LINDEN MI 48451
206                    10527          No        SCHWARZER, YVONNE                  Grupo          Aerovías de         0.00         0.00           0.00         1,056.00       1,056.00 USD         No
                                                BARBARA                         Aeroméxico,      México, S.A. de
       Date Filed:   12/17/2020                 MUESEGGSTRASSE 10              S.A.B. de C.V.        C.V.
                                                HAUSEN AM ALBIS, ZH 8915
                                                SWITZERLAND
207                    10361          No        SCOTT, BRIAN                       Grupo          Aerovías de         0.00         0.00           0.00          671.00         671.00 USD          No
                                                856 N OGDEN ST                  Aeroméxico,      México, S.A. de
       Date Filed:   12/10/2020                 DENVER CO 80218                S.A.B. de C.V.        C.V.


208                    14702          No        SEA, TAE JEONG                     Grupo          Aerovías de         0.00         0.00           0.00          600.00         600.00 USD          No
                                                51, SAMSEONGYO-RO 8-GIL,        Aeroméxico,      México, S.A. de
       Date Filed:   1/16/2021                  SEONGBUK-GU                    S.A.B. de C.V.        C.V.
                                                SEOUL 02865
                                                REPUBLIC OF KOREA
209                    13038          No        SEGGEL, RICHARD                    Grupo          Aerovías de         0.00         0.00           0.00          817.84         817.84 USD          No
                                                FREDERICK                       Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  705 PEARSON POINT PL           S.A.B. de C.V.        C.V.
                                                ANNAPOLIS MD 21401
210                    12998          No        SELECTOUR GARROUSTE                Grupo          Aerovías de         0.00         0.00           0.00         1,040.00       1,040.00 USD         No
                                                VOYAGES                         Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  IATA 20258055                  S.A.B. de C.V.        C.V.
                                                10 RUE THIERS
                                                BAYONNE, 64100
                                                FRANCE




                                                                                                                                                                                                   Page 24
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                           Main Document
15th Omnibus Claims Objection                                                             Pg 48 of 611
                                                                                          Schedule                                                            In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                   Case No 20-11563 (SCC) Jointly Administered

                                                                                        Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor        Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
211                    13252          No        SELECTOUR TOURISME ET              Grupo             Aerovías de         0.00         0.00           0.00          934.00         934.00 USD           No
                                                AFFAIRES 20234115               Aeroméxico,         México, S.A. de
       Date Filed:   1/13/2021                  20 BOULEVARD DE                S.A.B. de C.V.            C.V.
                                                STRASBOURG
                                                TOULOUSE 31000
                                                FRANCE
212                    13948          No        SELECTOUR VOYAGES                  Grupo             Aerovías de         0.00         0.00           0.00          736.65         736.65 USD          No
                                                MORVAN IATA 20208963            Aeroméxico,         México, S.A. de
       Date Filed:   1/14/2021                  2 PLACE DU POIDS DU ROI        S.A.B. de C.V.           C.V.
                                                SAINT MALO FR 35400
                                                FRANCE
213                    14763          No        SELECTOUR VOYAGES                  Grupo             Aerovías de         0.00         0.00           0.00         1,512.00       1,512.00 USD         No
                                                SERVICE 77                      Aeroméxico,         México, S.A. de
       Date Filed:    2/2/2021                  C/O SELECTOUR VOYAGES          S.A.B. de C.V.           C.V.
                                                SERV 77 20237081
                                                11 RUE DES VIEUX MOULINS
                                                LAGNY SUR MARNE 77400
                                                FRANCE
214                    11018          No        SEO, DONGMIN                       Grupo             Aerovías de         0.00         0.00           0.00          552.62         552.62 USD          No
                                                CHEONGJU                        Aeroméxico,         México, S.A. de
       Date Filed:   12/29/2020                 YEONGUNCHEONRO 25              S.A.B. de C.V.           C.V.
                                                CHEONGJU-SI 28743
                                                SOUTH KOREA
215                    10513          No        SEONGRYONG, BAE                Aerolitoral, S.A.     Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                MUNSAN, BARIGOL GIL 421            de C.V.          México, S.A. de
       Date Filed:   12/17/2020                 MUNSAN-EUP, BARIGOLGIL                                  C.V.
                                                421
                                                PAJU-SI 10833
                                                SOUTH KOREA
216                    20468          No        SEPULVEDA, ENID MABEL          Aerolitoral, S.A.     Aerovías de         0.00         0.00           0.00          745.37         745.37 USD          No
                                                GONZALEZ                           de C.V.          México, S.A. de
       Date Filed:   1/15/2021                  MONTE ALBAN #105                                        C.V.
                                                SALAMANCA 36730
                                                MEXICO
217                    20107          No        SERVIN, JAVIER TEJEDA              Grupo             Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                625 MOREY AVE                   Aeroméxico,         México, S.A. de
       Date Filed:   12/14/2020                 SACRAMENTO CA 95838            S.A.B. de C.V.           C.V.


218                    12609          No        SHANGHAI PINGWEN AIR               Grupo             Aerovías de         0.00         0.00           0.00          998.00         998.00 USD          No
                                                SERVICE CO LTD                  Aeroméxico,         México, S.A. de
       Date Filed:   1/11/2021                  ROOM 1803, LONG BUSINESS       S.A.B. de C.V.           C.V.
                                                CENTER
                                                NO 941, JIAOZHOU ROAD
                                                SHANGHAI CN 200060
                                                CHINA




                                                                                                                                                                                                      Page 25
                                    20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                            Pg 49 of 611
                                                                                         Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                               Case No 20-11563 (SCC) Jointly Administered

                                                                                      Wrong Debtor Claims

Ref                  Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
219                   12604          No        SHANGHAI PINGWEN AIR               Grupo          Aerovías de         0.00         0.00           0.00          998.00         998.00 USD           No
                                               SERVICE CO LTD                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                 ROOM 1803, LONG BUSINESS       S.A.B. de C.V.         C.V.
                                               CENTER
                                               NO 941, JIAOZHOU ROAD
                                               SHANGHAI CN 200060
                                               CHINA
220                   12597          No        SHANGHAI PINGWEN AIR               Grupo          Aerovías de         0.00         0.00           0.00          987.00         987.00 USD          No
                                               SERVICE CO LTD                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                 ROOM 1803, LONG BUSINESS       S.A.B. de C.V.        C.V.
                                               CENTER
                                               NO 941, JIAOZHOU ROAD
                                               SHANGHAI CN 200060
                                               CHINA
221                   12594          No        SHANGHAI PINGWEN AIR               Grupo          Aerovías de         0.00         0.00           0.00          987.00         987.00 USD          No
                                               SERVICE CO LTD                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                 ROOM 1803, LONG BUSINESS       S.A.B. de C.V.        C.V.
                                               CENTER
                                               NO 941, JIAOZHOU ROAD
                                               SHANGHAI CN 200060
                                               CHINA
222                   12591          No        SHANGHAI PINGWEN AIR               Grupo          Aerovías de         0.00         0.00           0.00          759.00         759.00 USD          No
                                               SERVICE CO LTD                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                 ROOM 1803, LONG BUSINESS       S.A.B. de C.V.        C.V.
                                               CENTER
                                               NO 941, JIAOZHOU ROAD
                                               SHANGHAI CN 200060
                                               CHINA
223                   12588          No        SHANGHAI PINGWEN AIR               Grupo          Aerovías de         0.00         0.00           0.00          880.00         880.00 USD          No
                                               SERVICE CO LTD                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                 ROOM 1803, LONG BUSINESS       S.A.B. de C.V.        C.V.
                                               CENTER
                                               NO 941, JIAOZHOU ROAD
                                               SHANGHAI CN 200060
                                               CHINA
224                   12581          No        SHANGHAI PINGWEN AIR               Grupo          Aerovías de         0.00         0.00           0.00          302.00         302.00 USD          Yes
                                               SERVICE CO LTD                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                 ROOM 1803, LONG BUSINESS       S.A.B. de C.V.        C.V.
                                               CENTER
                                               NO 941, JIAOZHOU ROAD
                                               SHANGHAI CN 200060
                                               CHINA




                                                                                                                                                                                                  Page 26
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 50 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
225                    12146          No        SHANGHAI PINGWEN AIR               Grupo          Aerovías de         0.00         0.00           0.00         1,679.58       1,679.58 USD         Yes
                                                SERVICE CO LTD                  Aeroméxico,      México, S.A. de
       Date Filed:    1/8/2021                  ROOM 1803, LONG BUSINESS       S.A.B. de C.V.         C.V.
                                                CENTER
                                                NO 941, JIAOZHOU ROAD
                                                SHANGHAI CN 200060
                                                CHINA
226                    14872          No        SHARP TRAVEL SERVICE               Grupo          Aerovías de         0.00         0.00           0.00        61,075.40      61,075.40 USD         No
                                                (PHILS) INC                     Aeroméxico,      México, S.A. de
       Date Filed:   5/31/2021                  5F ALEXANDER HOUSE             S.A.B. de C.V.        C.V.
                                                BLDG.
                                                132 AMORSOLO ST. LEGASPI
                                                VILLAGE
                                                MAKATI 1229
                                                PHILIPPINES
227                    14114          No        SHARPLES, PENNY                    Grupo          Aerovías de         0.00         0.00           0.00         1,036.86       1,036.86 USD         No
                                                236 VICTORIA ROAD               Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  NORTHCOTE VI 3070              S.A.B. de C.V.        C.V.
                                                AUSTRALIA
228                     274           No        SHEBELSKI, JAMES P                 Grupo          Aerovías de         0.00         0.00           0.00         3,141.04       3,141.04 USD         No
                                                1883 SUNNY CT                   Aeroméxico,      México, S.A. de
       Date Filed:   1/12/2021                  MOSINEE WI 54455               S.A.B. de C.V.        C.V.


229                    10543          No        SHEFFEL, REBECCA ANNE              Grupo          Aerovías de         0.00         0.00           0.00          472.00         472.00 USD          Yes
                                                910 W IOWA AVE                  Aeroméxico,      México, S.A. de
       Date Filed:   12/18/2020                 SUNNYVALE CA 94086             S.A.B. de C.V.        C.V.


230                    11626          No        SHEN, DIANA                        Grupo          Aerovías de         0.00         0.00           0.00          680.62         680.62 USD          No
                                                40-16 23 AVE, 2ND FL            Aeroméxico,      México, S.A. de
       Date Filed:    1/4/2021                  ASTORIA NY 11105               S.A.B. de C.V.        C.V.


231                    10508          No        SHIKIDA, AKIRA                     Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                DAISHOJI NAGAMACHI 107          Aeroméxico,      México, S.A. de
       Date Filed:   12/16/2020                 ISHIKAWA-KEN                   S.A.B. de C.V.        C.V.
                                                KAGA-SHI 9220024
                                                JAPAN
232                    14292          No        SHIN, DONGNYUK                     Grupo          Aerovías de         0.00         0.00           0.00          603.66         603.66 USD          No
                                                301-1901, 16, NARI-1RO 17       Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  SEJONG 30130                   S.A.B. de C.V.        C.V.
                                                REPUBLIC OF KOREA
233                    10938          No        SHIN, HAEYEONG                     Grupo          Aerovías de         0.00         0.00           0.00         1,837.66       1,837.66 USD         No
                                                123-2603, 160, LANDMARK-        Aeroméxico,      México, S.A. de
       Date Filed:   12/28/2020                 RO, YEONSU-GU                  S.A.B. de C.V.        C.V.
                                                INCHEON-SI 22017
                                                SOUTH KOREA




                                                                                                                                                                                                   Page 27
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 51 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
234                    10745          No        SHIN, HYE YEONG                    Grupo          Aerovías de         0.00         0.00           0.00         1,837.66       1,837.66 USD          No
                                                123-2603, 160, LANDMARK-        Aeroméxico,      México, S.A. de
       Date Filed:   12/27/2020                 RO, YEONSU-GU                  S.A.B. de C.V.         C.V.
                                                INCHEON-SI 22017
                                                SOUTH KOREA
235                    12801          No        SHIN, JAEHEE                       Grupo          Aerovías de         0.00         0.00           0.00         8,223.00       8,223.00 USD         No
                                                298 HWASIN-RO                   Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  DEOGYANG-GU 807 - 1607         S.A.B. de C.V.        C.V.
                                                GOYANG-SI 10501
                                                SOUTH KOREA
236                    14701          No        SHIN, JONGBIN                      Grupo          Aerovías de         0.00         0.00           0.00          600.00         600.00 USD          No
                                                JANGAN2-DONG,                   Aeroméxico,      México, S.A. de
       Date Filed:   1/16/2021                  DONGDAEMOON-GU                 S.A.B. de C.V.        C.V.
                                                303-HO, 316-14-BEONJI
                                                SEOUL 02519
                                                SOUTH KOREA
237                    12274          No        SHIN, NARA                         Grupo          Aerovías de         0.00         0.00           0.00          536.40         536.40 USD          No
                                                104DONG 1804HO                  Aeroméxico,      México, S.A. de
       Date Filed:    1/9/2021                  69, BUIL-RO, BUPYEONG-GU,      S.A.B. de C.V.        C.V.
                                                INCHEON
                                                INCHEON-SI 21401
                                                SOUTH KOREA
238                    10497          No        SHIN, YONGHYEON                    Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                17, SONGPA-DAERO 8-GIL          Aeroméxico,      México, S.A. de
       Date Filed:   12/15/2020                 SONGPA-GU                      S.A.B. de C.V.        C.V.
                                                SEOUL 05815
                                                SOUTH KOREA
239                    20388          No        SIDES BARANDA, JESSICA             Grupo          Aerovías de         0.00         0.00           0.00         1,037.96       1,037.96 USD         No
                                                CARRET,                         Aeroméxico,      México, S.A. de
       Date Filed:   1/14/2021                  TRANSPENISNSULAR KM.           S.A.B. de C.V.        C.V.
                                                24.5
                                                PLAZA KORAL SHOPS INT
                                                4,5 Y 6
                                                SAN JOSE DEL CABO
                                                CABO SAN LUCAS BCS
                                                23400
                                                MEXICO
240                    12514          No        SILVER, RICHARD                    Grupo          Aerovías de         0.00         0.00           0.00         1,585.10       1,585.10 USD         No
                                                2314 N LINCOLN PARK W,          Aeroméxico,      México, S.A. de
       Date Filed:   1/10/2021                  #17S                           S.A.B. de C.V.        C.V.
                                                CHICAGO IL 60614




                                                                                                                                                                                                   Page 28
                                     20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                             Pg 52 of 611
                                                                                          Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                Case No 20-11563 (SCC) Jointly Administered

                                                                                       Wrong Debtor Claims

Ref                   Claim #     Transferred   Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
241                    20160          No        SILVIA ELIZABETH PAZ               Grupo          Aerovías de         0.00         0.00           0.00          803.46         803.46 USD           No
                                                ALDANA DE MORALES               Aeroméxico,      México, S.A. de
       Date Filed:    1/1/2021                  0 CALLE 12-71                  S.A.B. de C.V.         C.V.
                                                RESIDENCIALES EL
                                                ROCONAL ZONA 1 DE
                                                MIXCO
                                                GUATEMALA 01057
                                                GUATEMALA
242                    12605          No        SIM, JAEHYEON                      Grupo          Aerovías de         0.00         0.00           0.00         1,145.64       1,145.64 USD         No
                                                NEUNG-GOK RO 8                  Aeroméxico,      México, S.A. de
       Date Filed:   1/11/2021                  JUKONG PURMI APT 405-          S.A.B. de C.V.        C.V.
                                                1006
                                                SINGOK DONG, UIJEONGBU
                                                SI
                                                GYEONGGI-DO KS009
                                                SOUTH KOREA
243                    13294          No        SIMONETTA, SCARPELLI               Grupo          Aerovías de         0.00         0.00           0.00         1,404.50       1,404.50 USD         Yes
                                                C/O IL BORGO NUOVO              Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  VIA ILARIA ALPI SNC            S.A.B. de C.V.        C.V.
                                                SCARPERIA E SAN PIERO FI
                                                50038
                                                ITALY
244                    13546          No        SIPERKO, GRACE                     Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                5625 LADNER TRUNK RD,           Aeroméxico,      México, S.A. de
       Date Filed:   1/13/2021                  UNIT 10                        S.A.B. de C.V.        C.V.
                                                DELTA BC V4K 1X3
                                                CANADA
245                    14582          No        SKY BIRD TRAVEL & TOURS            Grupo          Aerovías de         0.00         0.00           0.00         1,468.00       1,468.00 USD         No
                                                INC                             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  24701 SWANSON RD               S.A.B. de C.V.        C.V.
                                                SOUTHFIELD MI 48033
246                    14579          No        SKY BIRD TRAVEL & TOURS            Grupo          Aerovías de         0.00         0.00           0.00         3,257.74       3,257.74 USD         No
                                                INC                             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  24701 SWANSON RD               S.A.B. de C.V.        C.V.
                                                SOUTHFIELD MI 48033
247                    14566          No        SKY BIRD TRAVEL & TOURS            Grupo          Aerovías de         0.00         0.00           0.00         4,247.04       4,247.04 USD         No
                                                INC                             Aeroméxico,      México, S.A. de
       Date Filed:   1/15/2021                  24701 SWANSON RD               S.A.B. de C.V.        C.V.
                                                SOUTHFIELD MI 48033
248                    11081          No        SMITH, AMANDA LEIGH                Grupo          Aerovías de         0.00         0.00           0.00            0.00           0.00 USD          Yes
                                                ESPOA KANAYAMA 506              Aeroméxico,      México, S.A. de
       Date Filed:   12/29/2020                 KANAYAMA 2-8-4, NAKA-KU        S.A.B. de C.V.        C.V.
                                                NAGOYA, AICHI 460-0022
                                                JAPAN




                                                                                                                                                                                                   Page 29
                                      20-11563-scc            Doc 1400          Filed 07/08/21 Entered 07/08/21 22:34:23                        Main Document
15th Omnibus Claims Objection                                                              Pg 53 of 611
                                                                                           Schedule                                                         In re: GRUPO AEROMEXICO, S.A.B. de C.V., et al.
                                                                                                                                                                 Case No 20-11563 (SCC) Jointly Administered

                                                                                        Wrong Debtor Claims

Ref                   Claim #     Transferred    Name and Address of Claimant   Wrong Debtor     Correct Debtor(s)   Secured   Administrative    Priority      Unsecured         Total(*)       Unliquidated
249                    11857          No         SO, SANDY                          Grupo          Aerovías de         0.00         0.00           0.00          540.30         540.30 USD        FALSE
                                                 3/F, 578 FUK WA STREET          Aeroméxico,      México, S.A. de
       Date Filed:    1/6/2021                   CHEUNG SHA WAN, KLN            S.A.B. de C.V.         C.V.
                                                 HONG KONG
                                                 HONG KONG



                     Wrong Debtor Claim Totals                        Count:        USD                249            0.00          0.00          0.00         495,592.88       495,592.88




                                                                                                                                                                                                    Page 30
20-11563-scc   Doc 1400   Filed 07/08/21 Entered 07/08/21 22:34:23   Main Document
                                     Pg 54 of 61



                             Exhibit 2 to Objection

                               Sánchez Declaration
20-11563-scc        Doc 1400         Filed 07/08/21 Entered 07/08/21 22:34:23                      Main Document
                                                Pg 55 of 61



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                           Case No. 20-11563 (SCC)

                      Debtors.1                                     (Jointly Administered)



    DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
    DEBTORS’ FIFTEENTH OMNIBUS CLAIMS OBJECTION TO PROOFS OF CLAIM
                        (WRONG DEBTOR CLAIMS)

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of my

knowledge, information and belief:

                                                   Background

         1.       I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico”), and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company”). I have held several other positions at the Company since 2006,

including serving as advisor to the Chief Executive Officer and Director of Revenue Management. I

have been the chairman of the board of directors of the SABRE Corporation, a member of the SEAT

Technical Committee, and a member of the Aeromexpress, CECAM, and PLM boards of directors. I

have held various positions within the Federal Public Administration (Administración Pública

Federal), including deputy director general of public debt for the Ministry of Finance and Public

Credit in 2003 and 2005. I hold a bachelor’s degree in economics from the Universidad

1
         The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
         follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral,
         S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
         headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P.
         06500.
20-11563-scc      Doc 1400         Filed 07/08/21 Entered 07/08/21 22:34:23                      Main Document
                                              Pg 56 of 61



Iberoamericana, a diploma in finance from Instituto Tecnológico Autónomo de México, and

master’s and doctorate degrees in economics from the University of California, Los Angeles. I am

familiar with the day-to-day operations, business, and financial affairs of the Debtors.

       2.       I submitted the Declaration of Ricardo Javier Sánchez Baker in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings [ECF No. 20] (the “Sánchez First Day

Declaration”). I make this declaration (the “Declaration”) in support of the Debtors’ Fifteenth

Omnibus Claims Objection to Proofs of Claim (Wrong Debtor Claims) (the “Objection”). I have

reviewed the Objection or have otherwise had its contents explained to me, and the Objection is, to

the best of my knowledge, accurate.

       3.       Except as otherwise indicated, all facts set forth in the Objection and this Declaration

are based upon my personal knowledge, my review of relevant documents, information provided to

me by employees working under my supervision, or my opinion based upon experience, knowledge,

and information concerning the operations of the Debtors and the aviation industry as a whole. If I

were called upon to testify, I could and would testify to each of the facts set forth herein.

       4.       I am generally familiar with the Debtors’ day-to-day operations, financing

arrangements, business affairs, and Books and Records2 that reflect, among other things, the

Debtors’ liabilities, and the amount thereof owed to their creditors as of the Petition Date. I have

read the Objection and corresponding Proposed Order, each filed contemporaneously herewith.

       5.       To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate. In evaluating the Claims, the Debtors and other reviewing parties have

reviewed the Debtors’ Books and Records, the relevant Proofs of Claim, as well as the supporting

documentation provided by the claimants, and determined that the Wrong Debtor Claims should be

2
       Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
       Objection.


                                                         2
20-11563-scc     Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                          Pg 57 of 61



reclassified as set forth in the Objection and Proposed Order. I believe the reclassification of the

claims listed on Schedule 1 to the Proposed Order on the terms set forth in the Objection and

Proposed Order is appropriate.

                                       Wrong Debtor Claims

       6.      To the best of my knowledge, information, and belief, based on the Debtors’ review

of the Claims Register and each Wrong Debtor Claim, the Debtors have determined that the Wrong

Debtor Claims have each been filed against the wrong Debtor(s). If the Wrong Debtor Claims

identified on Schedule 1 to the Proposed Order are not reclassified, the claimants identified therein

may improperly receive recoveries on a claim against the incorrect Debtor. Accordingly, I believe it

is proper for the Court to enter the Proposed Order reclassifying the Wrong Debtor Claims as set

forth therein and in the Objection.

                                              Conclusion

       7.      I am authorized to submit this Declaration on behalf of the Debtors. In my opinion,

and for the reasons set forth in this Declaration and in the Objection, reclassifying the Wrong Debtor

Claims is in the best interest of the Debtors’ estates.

       8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that, to the best of my knowledge and after reasonable inquiry, the foregoing is true

and correct.

       Executed: July 8, 2021

                                                  By: /s/ Ricardo Javier Sánchez Baker
                                                      Ricardo Javier Sánchez Baker
                                                      Chief Financial Officer




                                                  3
20-11563-scc   Doc 1400   Filed 07/08/21 Entered 07/08/21 22:34:23   Main Document
                                     Pg 58 of 61



                                    Exhibit B

                     Omnibus Claims Hearing Procedures
20-11563-scc        Doc 1400         Filed 07/08/21 Entered 07/08/21 22:34:23                         Main Document
                                                Pg 59 of 61



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                              Case No. 20-11563 (SCC)

                  Debtors.1                                            (Jointly Administered)



              COURT-ORDERED OMNIBUS CLAIMS HEARING PROCEDURES

         The Omnibus Claims Hearing Procedures (the “Omnibus Claims Hearing Procedures”)

described herein have been ordered by the United States Bankruptcy Court for the Southern District

of New York (the “Court”) to apply to the chapter 11 cases of Grupo Aeroméxico, S.A.B. de C.V.

and its affiliated debtors.

                                   Omnibus Claims Hearing Procedures

         1.       Pursuant to the Order Establishing Certain Notice, Case Management, and

Administrative Procedures, entered on July 8, 2020 [ECF No. 79] (the “Case Management

Order”), the Court established periodic omnibus hearings (the “Omnibus Hearings”) in these

cases. The Debtors shall schedule the return date for claims objections, omnibus or otherwise, for

hearing at Omnibus Hearings or other hearings the Debtors may schedule with the Court.

         2.       The Court may enter an order at the scheduled hearing sustaining an objection to

proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”)2 is


1
         The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
         jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V.
         108984; Aerolitoral, S.A. de C.V. 217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The
         Debtors’ corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc,
         Mexico City, C.P. 06500.
2
         Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
         relevant Claim, and any such information already submitted need not be resubmitted in connection with the
         Omnibus Claims Hearing Procedures.
20-11563-scc     Doc 1400        Filed 07/08/21 Entered 07/08/21 22:34:23                   Main Document
                                            Pg 60 of 61



properly filed and served or pursuant to a certificate of no objection in accordance with the Case

Management Order.

       3.      The hearing to consider an objection to Proofs of Claim as to which a Response is

properly filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, an

“Omnibus Claims Hearing”) to be scheduled by the Debtors, in their discretion, as set forth herein.

       4.      The Debtors shall schedule an Omnibus Claims Hearing for a Contested Claim as

follows:

               A.       For a non-evidentiary hearing to address whether the Contested Claim has
                        failed to state a claim against the Debtors that can be allowed and should be
                        dismissed pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”),
                        unless the Debtors serve the claimant with a Notice of Merits Hearing (as
                        defined herein), the Sufficiency Hearing shall go forward at the return date
                        set in accordance with paragraph 1 of these Omnibus Claims Hearing
                        Procedures. The legal standard of review that will be applied by the Court at
                        a Sufficiency Hearing will be equivalent to the standard applied by the Court
                        upon a motion to dismiss for failure to state a claim upon which relief can be
                        granted.

               B.       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                        Hearing”), the Debtors may, in their discretion, serve upon the relevant
                        claimant, by email or overnight delivery, with a copy to the Official
                        Committee of Unsecured Creditors, Apollo Management Holdings, L.P., and
                        the Ad Hoc Group of Senior Noteholders,3 and file with the Court, a notice
                        substantially in the form attached to the Claims Objections Procedures Order
                        as Exhibit 2 (a “Notice of Merits Hearing”) at least thirty (30) calendar
                        days prior to the date of such Merits Hearing. The rules and procedures
                        applicable to such Merits Hearing will be set forth in a scheduling order
                        issued by the Court in connection therewith.

       5.      Discovery with respect to a Contested Claim will not be permitted until either (a) the

Court has held a Sufficiency Hearing and determined that the Contested Claim states a claim that

could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (b) the Debtors

have served on the relevant claimant a Notice of Merits Hearing with respect to the Contested Claim.

3
       As identified in the Verified Statement of the Ad Hoc Group of Senior Noteholders Pursuant to Bankruptcy
       Rule 2019 [ECF No. 390].


                                                     2
20-11563-scc     Doc 1400      Filed 07/08/21 Entered 07/08/21 22:34:23             Main Document
                                          Pg 61 of 61



       6.      The Debtors may file and serve a reply (a “Reply”) to a Response no later than

4:00 p.m., prevailing Eastern Time, on the day that is two (2) calendar days prior to the date of the

applicable hearing (which may fall on a Saturday, Sunday, or legal holiday notwithstanding

Bankruptcy Rule 9006 or equivalent provisions).

       7.      The Debtors, in their discretion, are authorized to adjourn a hearing scheduled in

accordance herewith at any time by providing notice to the Court and the claimants.




                                                 3
